Exhibit 10.2

DEAL PUBLISHED CUSIP: 96949FAK4

REVOLVER PUBLISHED CUSIP: 96949FAL2

 

 

 

364-DAY CREDIT AGREEMENT

among

WILLIAMS-SONOMA, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Agent,

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

KEYBANK NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION

as Co-Syndication Agents,

and

the other Lenders party hereto,

dated as of

May 11, 2020

BOFA SECURITIES, INC.,

as Sole Lead Arranger and Joint Bookrunner

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

KEYBANC CAPITAL MARKETS INC.

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     1

Section 1.1         Definitions

     1

Section 1.2         Other Interpretive Provisions

     20

Section 1.3         Accounting Terms and Determinations

     21

Section 1.4         Time of Day

     22

Section 1.5         [Reserved]

     22

Section 1.6         [Reserved]

     22

Section 1.7         [Reserved]

     22

Section 1.9         Covenant Acquisition/Disposition Adjustments

     22

ARTICLE 2 CREDIT FACILITY

     23

Section 2.1         Commitments; Loans

     23

Section 2.2         Notes

     23

Section 2.3         Repayment of Loans

     23

Section 2.4         Use of Proceeds

     23

Section 2.5         Termination or Reduction of Commitments

     23

Section 2.6         Increase of Commitments

     23

Section 2.7         Extension of Maturity Date

     23

ARTICLE 3 [RESERVED]

     23

ARTICLE 4 INTEREST AND FEES

     23

Section 4.1         Interest Rate

     23

Section 4.2         Determinations of Margins and Unused Fee Rate

     24

Section 4.3         Payment Dates

     24

Section 4.4         Default Interest

     25

Section 4.5         Conversions and Continuations of Loans

     25

Section 4.6         Unused Commitment Fee

     25

Section 4.7         Administrative Fee

     25

Section 4.8         [Reserved]

     25

Section 4.9         Computations; Retroactive Adjustment of Applicable Rate

     25

ARTICLE 5 ADMINISTRATIVE MATTERS

     26

Section 5.1         Borrowing Procedure

     26

Section 5.2         Minimum Amounts

     26

Section 5.3         Certain Notices

     26

Section 5.4         Prepayments

     27

Section 5.5         Method of Payment

     28

Section 5.6         Pro Rata Treatment

     28

Section 5.7         Sharing of Payments

     29

Section 5.8         Non-Receipt of Funds by the Agent

     29

Section 5.9         [Reserved]

     30

Section 5.10       Defaulting Lenders

     30

ARTICLE 6 CHANGE IN CIRCUMSTANCES

     31

Section 6.1         Increased Cost and Reduced Return

     31

Section 6.2         Limitation on Libor Loans

     32

 

i



--------------------------------------------------------------------------------

Section 6.3         Illegality

     33

Section 6.4         Treatment of Affected Loans

     33

Section 6.5         Compensation

     34

Section 6.6         Taxes

     35

Section 6.7         Successor Libor

     36

ARTICLE 7 GUARANTIES

     37

Section 7.1         Guaranties

     37

Section 7.2         New Guarantors

     38

ARTICLE 8 CONDITIONS PRECEDENT

     38

Section 8.1         Conditions to Effectiveness

     38

Section 8.2         All Advances

     40

ARTICLE 9 REPRESENTATIONS AND WARRANTIES

     40

Section 9.1         Existence, Power and Authority

     40

Section 9.2         Financial Condition

     41

Section 9.3         Corporate and Similar Action; No Breach

     41

Section 9.4         Operation of Business

     41

Section 9.5         Litigation and Judgments

     41

Section 9.6         Rights in Properties; Liens

     42

Section 9.7         Enforceability

     42

Section 9.8         Approvals

     42

Section 9.9         Debt

     42

Section 9.10       Taxes

     42

Section 9.11       Margin Securities

     42

Section 9.12       ERISA

     42

Section 9.13       Disclosure

     43

Section 9.14       Subsidiaries; Capitalization

     43

Section 9.15       Material Agreements

     43

Section 9.16       Compliance with Laws

     43

Section 9.17       Investment Company Act

     44

Section 9.18       OFAC/Anti-Corruption Laws

     44

Section 9.19       Environmental Matters

     44

Section 9.20       [Reserved]

     45

Section 9.21       Employee Matters

     45

Section 9.22       Solvency

     45

Section 9.23       EEA Financial Institution

     45

ARTICLE 10 AFFIRMATIVE COVENANTS

     45

Section 10.1       Reporting Requirements

     45

Section 10.2       Maintenance of Existence; Conduct of Business

     48

Section 10.3       Maintenance of Properties

     48

Section 10.4       Taxes and Claims

     48

Section 10.5       Insurance

     48

Section 10.6       Inspection Rights

     48

Section 10.7       Keeping Books and Records

     49

Section 10.8       Compliance with Laws

     49

Section 10.9       Compliance with Agreements

     49

Section 10.10     Further Assurances

     49

Section 10.11     ERISA

     49

 

ii



--------------------------------------------------------------------------------

Section 10.12       Anti-Corruption Laws

     49

ARTICLE 11 NEGATIVE COVENANTS

     50

Section 11.1       Debt

     50

Section 11.2       Limitation on Liens and Restrictions on Subsidiaries

     51

Section 11.3       Mergers, Etc.

     52

Section 11.4       [Reserved]

     53

Section 11.5       [Reserved]

     53

Section 11.6       [Reserved]

     53

Section 11.7       Transactions with Affiliates

     53

Section 11.8       Disposition of Assets

     54

Section 11.9       Lines of Business

     54

Section 11.10     Limitations on Restrictions Affecting the Borrower and its
Subsidiaries

     54

Section 11.11     Environmental Protection

     55

Section 11.12     ERISA

     55  

Section 11.13     Sanctions

     55

ARTICLE 12 FINANCIAL COVENANT

     55

ARTICLE 13 DEFAULT

     56

Section 13.1       Events of Default

     56

Section 13.2       Remedies; Application of Funds

     58

Section 13.3       Performance by the Agent

     60

Section 13.4       Set-off

     60

Section 13.5       Continuance of Default

     60

ARTICLE 14 THE AGENT

     61

Section 14.1       Appointment and Authority

     61

Section 14.2       Rights as a Lender

     61

Section 14.3       Exculpatory Provisions

     61

Section 14.4       Reliance by Agent

     62

Section 14.5       Delegation of Duties

     62

Section 14.6       Resignation of Agent

     62

Section 14.7       Non-Reliance on Agent and Other Lenders

     63

Section 14.8       Agent May File Proofs of Claim

     63

Section 14.9       Guaranty Matters

     63

Section 14.10     No Other Duties, Etc

     63

Section 14.11     ERISA Matters

     64

ARTICLE 15 MISCELLANEOUS

     65

Section 15.1       Attorney Costs, Expenses and Documentary Taxes

     65

Section 15.2       Indemnification; Damage Waiver

     66

Section 15.3       No Duty

     67

Section 15.4       No Advisory or Fiduciary Responsibility

     67

Section 15.5       Equitable Relief

     68

Section 15.6       No Waiver; Cumulative Remedies; Enforcement

     68

Section 15.7       Successors and Assigns

     68

Section 15.8       Survival

     72

Section 15.9       Entire Agreement

     72

Section 15.10     Amendments and Waivers

     72

 

iii



--------------------------------------------------------------------------------

Section 15.11     Maximum Interest Rate

     73

Section 15.12     Notices; Effectiveness; Electronic Communication

     74

Section 15.13     Governing Law; Venue; Service of Process

     76

Section 15.14     Counterparts

     76

Section 15.15     Severability

     76

Section 15.16     Headings

     76

Section 15.17     Construction

     76

Section 15.18     Independence of Covenants

     76

Section 15.19     Waiver of Jury Trial

     77

Section 15.20     Confidentiality

     77

Section 15.21     Foreign Lenders

     78

Section 15.22     Amendment and Restatement

     79

Section 15.23     USA PATRIOT Act Notice

     79

Section 15.24     Judgment Currency

     79

Section 15.25     Replacement of Lenders

     79

Section 15.26     Payments Set Aside

     80

Section 15.27     Electronic Execution of Assignments and Certain Other
Documents

     80

Section 15.28     Release of Guarantors

     81

Section 15.29     Termination of Agreement

     81

Section 15.30     Keepwell

     81

Section 15.31     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     82

Section 15.32     California Judicial Reference

     82

 

iv



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

EXHIBIT A    Form of Committed Note EXHIBIT B    [Reserved] EXHIBIT C    Form of
Assignment and Acceptance EXHIBIT D    Form of Compliance Certificate EXHIBIT E
   Form of Subsidiary Guaranty EXHIBIT F    Form of Notice of Borrowings,
Conversions, Continuations or Prepayments EXHIBIT G    Form of Joinder Agreement
INDEX TO SCHEDULES Schedule 2.1    Commitments and Commitment Percentages
Schedule 15.12    Addresses for Notices

 

v



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

THIS 364-DAY CREDIT AGREEMENT (this “Agreement”), dated as of May 11, 2020, is
among WILLIAMS-SONOMA, INC., a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Borrower”), each of the banks or
other lending institutions which is (or which may from time to time become) a
party hereto or any successor or assignee thereof pursuant to Section 15.7(b)
(individually, a “Lender” and, collectively, the “Lenders”), and BANK OF
AMERICA, N.A., a national banking association, as administrative agent for the
Lenders (in its capacity as administrative agent, together with its successors
in such capacity, the “Agent”).

R E C I T A L S:

A. The Borrower has requested that the Lenders make loans available to the
Borrower.

B. The Lenders have agreed to make such loans to the Borrower upon the terms and
conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. Wherever used in this Agreement, the following terms
have the following meanings:

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affected Libor Loans” has the meaning specified in Section 6.5.

“Affected Loans” has the meaning specified in Section 6.4.

“Affiliate” means, with respect to any Person, any other Person: (a) that
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, such Person; (b) that directly
or indirectly beneficially owns or holds ten percent (10.0%) or more of any
class of Capital Stock of such Person; or (c) ten percent (10.0%) or more of the
Capital Stock of which is directly or indirectly beneficially owned or held by
the Person in question. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of
Capital Stock, by contract or otherwise; provided, however, in no event shall
the Agent or any Lender be deemed an Affiliate of the Borrower or any Subsidiary
of the Borrower.

“Agent” has the meaning specified in the introductory paragraph of this
Agreement.

“Agent-Related Persons” means the Agent (including any successor administrative
agent), each of the Agent’s Affiliates (including, in the case of Bank of
America in its capacity as the Agent, BofA Securities, Inc.) and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.



--------------------------------------------------------------------------------

“Agreement” has the meaning specified in the introductory paragraph of this
Agreement, as the same may be amended, restated or otherwise modified in
accordance with the terms hereof.

“Aggregate Revolving Commitments” means the Revolving Commitments of all of the
Lenders. As of the Closing Date, the Aggregate Revolving Commitments are two
hundred million US Dollars ($200,000,000).

“Applicable Lending Office” means, with respect to any currency, for each Lender
and for each Type of Loan, the “Lending Office” of such Lender (or of an
Affiliate of such Lender or domestic or foreign branch of such Lender or
Affiliate) designated for such Type of Loan in such Lender’s Administrative
Questionnaire (or, with respect to a Lender that becomes a party to this
Agreement pursuant to an assignment made in accordance with Section 15.7(b), in
the Assignment and Acceptance executed by it) with respect to such currency or
such other office of such Lender (or an Affiliate of such Lender) with respect
to such currency as such Lender may from time to time specify to the Agent and
the Borrower by written notice in accordance with the terms hereof as the office
by which advances of such Type of Loan are to be made and maintained.

“Applicable Rate” has the meaning specified in Section 4.1.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and joint bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 15.7(b)(iii)), and accepted by the Agent, in substantially
the form of Exhibit C or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Agent.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel and the allocated cost of internal legal
services and all disbursements of internal counsel.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

2



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors and assigns.

“Bankruptcy Code” has the meaning specified in Section 13.1(e).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Libor Base Rate plus 1.00%,
subject to the interest rate floors set forth therein. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.

“Base Rate Loan” means any Loan that bears interest at a rate based upon the
Base Rate.

“Base Rate Margin” has the meaning specified in Section 4.2.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Bond Hedge Transactions” means any call or capped call option (or substantively
equivalent derivative transaction) relating to the Borrower’s common stock (or
other securities or property following a merger event, reclassification or other
change of the common stock of the Borrower) purchased by the Borrower in
connection with the issuance of any Convertible Debt and settled in common stock
of the Borrower (or such other securities or property), cash or a combination
thereof (such amount of cash determined by reference to the price of the
Borrower’s common stock or such other securities or property), and cash in lieu
of fractional shares of common stock of the Borrower; provided that the other
terms, conditions and covenants of each such transaction shall be such as are
customary for transactions of such type (as determined by the board of directors
of the Borrower, or a committee thereof, in good faith).

“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.

“Borrower Materials” has the meaning specified in Section 10.1.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Applicable Lending Office with respect to
Obligations denominated in US Dollars is located and, if such day relates to any
interest rate settings as to a Libor Loan, any fundings, disbursements,
settlements and payments in respect of any such Libor Loan, or any other
dealings to be carried out pursuant to this Agreement in respect of any such
Libor Loan, means any London Banking Day.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property, which obligations are
classified and accounted for as a capital lease on a balance sheet of such
Person in accordance with GAAP. For purposes of this Agreement, the amount of
such Capital Lease Obligations shall be the capitalized amount thereof,
determined in accordance with GAAP.

“Capital Stock” means corporate stock and any and all shares, partnership
interests, limited liability company interests, membership interests, equity
interests, participations, rights, securities or other equivalent evidences
(however designated) of ownership or any options, warrants, voting trust
certificates or other instruments evidencing an ownership interest or a right to
acquire an ownership interest in a Person (however designated) issued by any
entity (whether a corporation, partnership, limited liability company or other
type of entity), provided, that in no event shall the term “Capital Stock”
include Convertible Debt, or other debt securities that are or by their terms
may be convertible or exchangeable into or for Capital Stock, or Warrant
Transactions, in each case, prior to settlement of conversion, exchange or
exercise, as applicable.

“Change of Control” means, with respect to any Person, an event or series of
events by which: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such Person or its Subsidiaries, or any Person
acting in its capacity as trustee, agent or other fiduciary, or administrator of
any such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a Person shall be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of fifty percent (50.0%) or more
of the Voting Stock of such Person; or (b) during any period of twelve (12)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of such Person cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) preceding
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clause (i) and clause (ii) preceding constituting at the time of
such election or nomination at least a majority of that board or equivalent
governing body.

“Closing Date” means May 11, 2020.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committed Notes” means the promissory notes provided for by Section 2.2 and all
amendments, restatements or other modifications thereof.

“Commitment” means, as to each Lender, such Lender’s Revolving Commitment.

“Commitment Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time;
provided that if the commitment of each Lender to make Revolving Loans has been
terminated pursuant to Section 13.2 or if the Aggregate Revolving Commitments
have expired, then the Commitment Percentage of each Lender shall be determined
based on the Commitment Percentage of such Lender most recently in effect,
giving effect to any subsequent assignments. The

 

4



--------------------------------------------------------------------------------

initial Commitment Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.1 or in the Assignment and Acceptance or other
documentation pursuant to which such Lender becomes a party hereto, as
applicable. The Commitment Percentages shall be subject to adjustment as
provided in Section 5.10.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate in substantially the form of
Exhibit D, properly completed and executed by the chief financial officer or
Treasurer of the Borrower.

“Continue,” “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 4.5, from one Interest Period to the next Interest Period of
a Libor Loan as a Libor Loan.

“Convert,” “Conversion” and “Converted” shall refer to a conversion pursuant to
Section 4.5 or Article 6 of Loans of one Type into Loans of the other Type.

“Convertible Debt” means, any Debt of the Borrower that is convertible into, or
exchangeable for, common stock in the Borrower (or other securities and/or
property that such Debt is convertible or exchangeable into in accordance with
the terms thereof), cash (such amount of cash determined by reference to the
price of such common stock, or such other securities and/or property), or any
combination of any of the foregoing, and cash in lieu of fractional shares of
common stock.

“Covenant Restriction Period” means the period commencing on the Closing Date
and ending on the date on which the Borrower has requested to the Agent, in
writing, that the Covenant Restriction Period terminate; provided that at such
time, (i) no Default exists, and (ii) the Borrower has delivered a Compliance
Certificate for the most recently-ended Fiscal Quarter ending on or about
July 31, 2020 or later which demonstrates that the Leverage Ratio for such
Fiscal Quarter did not exceed 3.50 to 1.0.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 15.33.

“Debt” means, with respect to any Person at any time (without duplication): (a)
all obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, notes, debentures or other similar instruments;
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable of such Person arising in
the ordinary course of business that are not past due by more than ninety (90)
days or that are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with GAAP; (d) all Capital Lease Obligations of such Person;
(e) Guarantees by such Person of indebtedness, liabilities or obligations of the
kinds described in clauses (a), (b), (c), (f), (g), (i) and (j) of this
definition; (f) all indebtedness, liabilities and obligations of the types
described in the foregoing clauses (a) through (e) secured by a Lien existing on
Property owned by such Person, whether or not the indebtedness, liabilities and
obligations secured thereby have been assumed by such Person or are non-recourse
to such Person; provided, however, that the amount of such Debt of any Person
described in this clause (f) shall, for purposes of this Agreement, be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Debt or
(ii) the fair market value of the Property encumbered, as determined by the
Agent in its discretion; (g) all reimbursement obligations of such Person
(whether contingent or otherwise) in respect of letters of credit, bankers’
acceptances, surety or other bonds and

 

5



--------------------------------------------------------------------------------

similar instruments; (h) all vested obligations of such Person for the payment
of money under any earn-out or similar arrangements providing for the deferred
payment of the purchase price for any property to the extent that any such
obligations are, according to GAAP, reflected as a capitalized liability on a
balance sheet of such Person; (i) all indebtedness, liabilities and obligations
of such Person under any Hedge Agreement (valued at the net amount of
obligations thereunder); and (j) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP. The
Debt of any Person shall include the Debt of any partnership or joint venture in
which such Person is a general partner or a joint venturer, but only to the
extent to which there is recourse to such Person for payment of such Debt.

“Default” means an Event of Default or the occurrence of an event or condition
which with notice or lapse of time or both would become an Event of Default.

“Default Rate” means, in respect of any principal of any Loan or any other
amount payable by the Borrower under any Loan Document, a rate per annum equal
to the sum of two percent (2.00%), plus the Applicable Rate for Base Rate Loans
as in effect from time to time (provided that for amounts outstanding as Libor
Loans, the “Default Rate” for such principal shall be two percent (2.00%), plus
the Applicable Rate for Libor Loans for the remainder of the applicable Interest
Period as provided in Section 4.1, and, thereafter, the rate provided for above
in this definition).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means, subject to Section 5.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower or Agent in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Capital Stock in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made

 

6



--------------------------------------------------------------------------------

with such Lender. Any determination by the Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 5.10(b)) as of the date established therefor by the Agent in a written
notice of such determination, which shall be delivered by the Agent to the
Borrower and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disclosure Letter” means the disclosure letter, dated as of the Closing Date,
delivered by the Borrower to the Agent for the benefit of the Lenders, as
amended or otherwise modified from time to time.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any political subdivision of the United States, other than any
such Subsidiary substantially all of the assets of which consist of Capital
Stock of one or more Subsidiaries that are “controlled foreign corporations”
within the meaning of Section 957 of the Code.

“EBITDAR” means, for any period, the total of the following calculated for the
Borrower and its Subsidiaries, without duplication, on a consolidated basis for
such period:

(a) Net Income; plus

(b) any provision for (or less any benefit from) income or franchise taxes to
the extent included in the determination of Net Income; plus

(c) Interest Expense to the extent included in the determination of Net Income;
plus

(d) amortization and depreciation expense to the extent included in the
determination of Net Income; plus

(e) expenses resulting from any non-cash compensation charges arising from any
grant of stock, stock options, stock-settled stock appreciation rights,
restricted stock units, or other equity based compensation, provided that such
expenses are and will be non-cash items in the period when taken and in all
later fiscal periods to the extent included in the determination of Net Income;
plus

(f) other non-cash, non-recurring charges to the extent included in the
determination of Net Income (including by way of example, but not limited to,
asset write-offs associated with store or facility closings, asset impairments
associated with underperforming stores, asset write-offs associated with real
Property dispositions, and asset write-offs associated with obsolete or
underperforming information technology assets); plus

(g) all lease and rent expense for any real Property to the extent included in
the determination of Net Income, plus

(h) non-recurring cash expenses relating to store closings, other discontinued
operations or infrastructure downsizing (including by way of example, but not
limited to, store closings, call center closings, distribution center closings
and severance packages) in an aggregate amount not to exceed $75,000,000 in the
aggregate during the term of this Agreement, to the extent included in the
determination of Net Income, minus

 

7



--------------------------------------------------------------------------------

(i) other non-recurring gains to the extent included in the determination of Net
Income.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 15.7(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 15.7(b)(iii)).

“Environmental Laws” means any and all federal, state and local laws,
regulations and requirements regulating health, safety or the environment.

“Environmental Liabilities” means, as to any Person, all indebtedness,
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, expert
and consulting fees and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand,
by any Person, whether based in contract, tort, implied or express warranty,
strict liability or criminal or civil statute, including any Environmental Law,
Permit, order or agreement with any Governmental Authority or other Person,
arising from environmental, health or safety conditions or the Release or
threatened Release of a Hazardous Material into the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower or any Subsidiary of the Borrower or
is under common control (within the meaning of Section 414(c) of the Code) with
the Borrower or any Subsidiary of the Borrower.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Libor Rate for each outstanding Libor Loan
shall be adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage.

 

8



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 13.1.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Guarantor’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 15.30 and any comparable
provision of the applicable Guaranty and any and all guarantees of such
Guarantor’s Swap Obligations by other Loan Parties) at the time the Guaranty of
such Guarantor, or grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a “master agreement” governing more than one Hedge Agreement, such
exclusion shall apply to only the portion of such Swap Obligation that is
attributable to Hedge Agreements for which such Guaranty or security interest is
or becomes illegal.

“Existing Agreement” means that certain Seventh Amendment and Restated Credit
Agreement, dated as of January 8, 2018, by and among the Borrower, the lenders
from time to time party thereto, and Bank of America, as administrative agent
(as amended or modified from time to time).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Fee Letter” means the certain letter agreement dated as of April 30, 2020 among
the Borrower, BofA Securities, Inc. and Bank of America.

“Fiscal Period” means one of the three fiscal periods in a Fiscal Quarter each
of which is approximately one calendar month in duration. There are twelve (12)
Fiscal Periods in a Fiscal Year.

“Fiscal Quarters” means one of four thirteen (13) week or, if applicable,
fourteen (14) week quarters in a Fiscal Year, with the first of such quarters
beginning on the first day of a Fiscal Year and ending on the Sunday of the
thirteenth (or fourteenth, if applicable) week in such quarter.

“Fiscal Year” means the Borrower’s fiscal year for financial accounting purposes
beginning on the Monday following the Sunday nearest January 31 of each year and
ending on the Sunday nearest January 31 of the following year. The current (as
of the date hereof) Fiscal Year of the Borrower will end on January 31, 2021.

 

9



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means, with respect to any Person (the “subject Person”) at any
time (without duplication): (a) Debt described in clauses (a), (b), (c), (d),
(f) and (g) of the definition of Debt, other than Debt consisting of Undrawn
Letters of Credit, and (b) Guarantees by the subject Person of Funded Debt (as
described in clause (a) preceding) of any other Person.

“GAAP” means generally accepted accounting principles, applied on a “consistent
basis” (as such phrase is interpreted in accordance with Section 1.3), as set
forth in Opinions of the Accounting Principles Board of the American Institute
of Certified Public Accountants and/or in statements of the Financial Accounting
Standards Board and/or their respective successors and which are applicable in
the circumstances as of the date in question.

“Governmental Authority” means any nation or government, any federal, state,
county, municipal, parish, provincial, township or other political subdivision
thereof, and any department, commission, board, court, agency or other
instrumentality or entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” means any indebtedness, liability or obligation, contingent or
otherwise, of any Person directly or indirectly guaranteeing any Debt of any
other Person or indemnifying such other Person for any Debt and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (a) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Debt (whether arising by
virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, to take-or-pay or to maintain financial
statement conditions or otherwise) or (b) entered into for the purpose of
assuring in any other manner to the obligee of such Debt the payment thereof or
to protect the obligee against loss in respect thereof (in whole or in part);
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business. The amount of any Guarantee shall
be deemed to be equal to the lesser of (y) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or (z) the maximum amount for which such guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guaranteeing
Person may be liable are not stated or determinable, in which case the amount of
such Guarantee shall be such guaranteeing Person’s maximum reasonably
anticipated liability in respect thereof as mutually determined by the Borrower
and the Agent in good faith. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Person who is or becomes a party to any Guaranty of the
Obligations or any part thereof, including each Domestic Subsidiary of the
Borrower who is a party to the Subsidiary Guaranty pursuant to the terms of
Article 7.

 

10



--------------------------------------------------------------------------------

“Guaranty” means the Subsidiary Guaranty or any other guaranty agreement
executed and delivered by a Person in favor of the Agent, for the benefit of the
Agent and the Lenders, and any and all amendments, restatements or other
modifications thereof, and “Guaranties” means all of such agreements,
collectively.

“Hazardous Material” means any substance, product, waste, pollutant, chemical,
contaminant, insecticide, pesticide, constituent or material which is or becomes
listed, regulated or addressed under any Environmental Law as a result of its
hazardous or toxic nature.

“Hedge Agreement” means any agreement, device or arrangement designed to protect
a Person from the fluctuations of interest rates, exchange rates or forward
rates applicable to its assets, liabilities or exchange transactions, including,
but not limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap, swap or
collar protection agreements, forward rate currency or interest rate options and
commodity hedging, as the same may be amended or modified and in effect from
time to time, and any cancellation, buy-back, reversal, termination or
assignment of any of the foregoing. Notwithstanding anything to the contrary in
the foregoing, neither any Bond Hedge Transaction nor any Warrant Transaction
shall be a Hedge Agreement.

“Indemnified Liabilities” has the meaning specified in Section 15.2.

“Indemnitees” has the meaning specified in Section 15.2.

“Interest and Rent Coverage Ratio” means, as of any period end and determined on
a consolidated basis for the Borrower and its Subsidiaries, the ratio of
(a) EBITDAR to (b) the sum of (i) Interest Expense for such period plus
(ii) rent expense for any real Property for such period.

“Interest Expense” means, for any period and for any Person, the sum of
(a) interest expense of such Person calculated without duplication on a
consolidated basis for such period in accordance with GAAP, plus (b) interest
expenses paid under Hedge Agreements during such period minus (c) interest
payments received under Hedge Agreements during such period.

“Interest Period” means, as to each Libor Loan, the period commencing on the
date such Loan is disbursed or Converted to or Continued as a Libor Loan and
ending on the date one, two, three or six months thereafter, as selected by the
Borrower in its notice of borrowing, Conversion or Continuation; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date;

(d) no more than ten (10) Interest Periods shall be in effect at the same time;
and

 

11



--------------------------------------------------------------------------------

(e) no Interest Period for any Libor Loan shall have a duration of less than one
(1) week and, if the Interest Period would otherwise be a shorter period, the
related Libor Loan shall not be available hereunder.

“Investments” has the meaning specified in Section 11.5.

“Joinder Agreement” means an agreement to be executed by a Person pursuant to
the terms of Section 7.2, in substantially the form of Exhibit G.

“Lender” has the meaning specified in the introductory paragraph of this
Agreement.

“Leverage Ratio” means, as of any period end and determined on a consolidated
basis for the Borrower and its Subsidiaries, the ratio of (a) Total Adjusted
Funded Debt to (b) EBITDAR.

“Libor Base Rate” means

(a) with respect to any Interest Period, the rate per annum equal to the London
Interbank Offered Rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for US Dollars for
a period equal in length to such Interest Period) (“Libor”), as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time)
at or about 11:00 a.m. (London time), two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to Libor, at or about 11:00 a.m., London time determined
two Business Days prior to such date for US Dollar deposits with a term of one
month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by the Agent and (ii) if the Libor Rate shall be less than
0.75%, such rate shall be deemed 0.75% for purposes of this Agreement.

“Libor Loan” means any Loan that bears interest at a rate based upon clause
(a) of the definition of Libor Base Rate.

“Libor Rate” means for any Interest Period with respect to any Libor Loan, a
rate per annum determined by the Agent to be equal to the quotient obtained by
dividing (a) the Libor Base Rate for such Libor Loan for such Interest Period by
(b) one minus the Eurocurrency Reserve Percentage for such Libor Loan for such
Interest Period.

“Libor Rate Margin” has the meaning specified in Section 4.2.

“Lien” means any lien, mortgage, security interest, tax lien, pledge, charge,
hypothecation, assignment, preference, priority or other encumbrance of any kind
or nature whatsoever (including any conditional sale or title retention
agreement), whether arising by contract, operation of law or otherwise.

“Loan” means a Revolving Loan.

 

12



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, the
Disclosure Letter, any Joinder Agreement, the Fee Letter, and any and all
amendments, modifications, supplements, renewals, extensions or restatements
thereof.

“Loan Parties” means the Borrower and the Guarantors, and “Loan Party” means any
one of them.

“London Banking Day” means any day on which dealings in US Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Margin Adjustment Date” has the meaning specified in Section 4.2.

“Material Adverse Effect” means any material adverse effect, or the occurrence
of any event or the existence of any condition that could reasonably be expected
to have a material adverse effect, on (a) the business or financial condition,
performance or operations of the Borrower individually or the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower individually or
the Borrower and its Subsidiaries taken as a whole to pay and perform the
obligations for which it or they, as applicable, are responsible when due or
(c) the validity or enforceability of (i) any of the Loan Documents or (ii) the
rights and remedies of the Agent or the Lenders under any of the Loan Documents.

“Maturity Date” means the date that is 364 days after the Closing Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 15.11.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate at any time within the six (6) year period preceding the date hereof
or hereafter and which is covered by Title IV of ERISA.

“Net Income” means, for any period and any Person, such Person’s consolidated
net income (or loss) determined in accordance with GAAP, but excluding the
income of any other Person (other than Subsidiaries) in which such Person or any
Subsidiary of such Person has an ownership interest, unless received by such
Person or a Subsidiary of such Person in a cash distribution.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the Committed Notes.

“Obligations” means any and all (a) obligations, indebtedness and liabilities of
the Borrower to the Agent and the Lenders, or any of them, arising pursuant to
this Agreement or any other Loan Document or otherwise with respect to any Loan,
whether now existing or hereafter arising, whether direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several,
including the obligation of the Borrower to repay the Loans, interest on the
Loans and all fees, costs and expenses (including Attorney Costs) provided for
in the Loan Documents, (b) indebtedness, liabilities and obligations of the
Borrower under any Hedge Agreement that the Borrower may enter into with the
Agent, any Lender or any of their respective Affiliates if and to the extent
that such Hedge Agreement is permitted in accordance with Section 11.1(i)
(provided, however, that the “Obligations” of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party) and (c) obligations
under any Treasury Management Agreement between any Loan Party and the Agent,
any Lender or any of their respective Affiliates.

 

13



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Taxes” has the meaning specified in Section 6.6(b).

“Outstanding Amount” means with respect to any Loans on any date, the amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, as the case may be, occurring
on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Agent in accordance with banking
industry rules on interbank compensation.

“Participant” has the meaning specified in Section 15.7(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Permit” means any permit, certificate, approval order, license or other
authorization.

“Permitted Acquisition” means any acquisition of the Capital Stock of a Person
or any acquisition of Property which constitutes a significant or material
portion of an existing business of a Person, in each case, in a transaction that
satisfies each of the following requirements:

(a) No Default; Pro Forma Compliance. Both before and after giving effect to
such acquisition and any Loans requested to be made in connection therewith,
(i) no Default exists or will exist or would result therefrom, and (ii) in the
case of any such Acquisition involving aggregate consideration of $20,000,000 or
more, the Borrower shall be in pro forma compliance with Article 12 as of the
date of and after giving effect to such acquisition;

(b) Structure. If the proposed acquisition is an acquisition of the Capital
Stock of a Target, the acquisition will be structured so that the Target will
become a Wholly-Owned Subsidiary; if the proposed acquisition is an acquisition
of assets, the acquisition will be structured so that the Borrower or a
Wholly-Owned Subsidiary shall acquire such assets; and, if the proposed
acquisition is the acquisition of a Person, the Board of Directors of such
Person has approved such acquisition;

(c) Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries
shall, as a result of or in connection with any such acquisition, assume or
incur any contingent liabilities (whether relating to environmental, tax,
litigation or other matters) that could reasonably be expected, as of the date
of such acquisition, to result in the existence or occurrence of a Material
Adverse Effect; and

(d) Lines of Business. The Target shall be engaged in substantially the same
line or lines of business, or a business reasonably related or complementary
thereto, as the Borrower and its Subsidiaries.

“Permitted Liens” means the Liens permitted by Section 11.2.

“Permitted Sale-Leaseback” means a transaction designed to reduce state tax
liability whereby the Borrower or one of its Subsidiaries sells Property to
another Person which finances the purchase price of such Property by selling
notes to, or otherwise borrowing from, the Borrower or one of its Subsidiaries
and leases such Property to the seller in an operating lease transaction.

 

14



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority
or other entity.

“Plan” means any employee benefit plan established or maintained by the Borrower
or any ERISA Affiliate and which is subject to Title IV of ERISA.

“Platform” has the meaning specified in Section 10.1.

“Principal Office” – see Schedule 15.12.

“Prohibited Transaction” means any transaction described in Section 406 or 407
of ERISA or Section 4975(c)(1) of the Code for which no statutory or
administrative exemption applies.

“Property” means, for any Person, property or assets of all kinds, real,
personal or mixed, tangible or intangible (including all rights relating
thereto), whether owned or acquired on or after the Closing Date.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 10.1.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 15.33.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December of each year, the first of which shall be June 30, 2020.

“Register” has the meaning specified in Section 15.7(c).

“Regulation D” means Regulation D of the FRB, as the same may be amended,
modified or supplemented from time to time or any successor regulation therefor.

“Regulation U” means Regulation U of the FRB, as the same may be amended,
modified or supplemented from time to time or any successor regulation therefor.

“Regulatory Change” means, with respect to any Lender, the occurrence after the
Closing Date of any of the following: (a) any change (other than with respect to
taxes excluded by the first sentence of Section 6.6(a)) in U.S. federal, state
or foreign laws, rules, regulations, directives, guidelines, decisions or
treaties (including Regulation D); (b) the adoption, taking effect or making of
any guideline, law, rule, regulation, decision, directive or request (other than
with respect to taxes excluded by the first sentence of

 

15



--------------------------------------------------------------------------------

Section 6.6(a)) applying to a class of lenders including such Lender of or under
any U.S. federal or state or any foreign laws or regulations (whether or not
having the force of law) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof; or (c) any change in
the administration, interpretation or application of any law, rule, regulation,
directive, guideline, decision or treaty (whether or not having the force of
law) by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change”, regardless of the
date enacted, adopted or issued.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person’s
Affiliates.

“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, disposal, disbursement, leaching or migration of
Hazardous Materials into the indoor or outdoor environment or into or from
Property owned or leased by such Person, including the migration of Hazardous
Materials through or in the air, soil, surface water, ground water or property,
in violation of Environmental Laws.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace Libor in loan agreements
similar to this Agreement.

“Remedial Action” means all actions required under applicable Environmental Laws
to (a) clean up, remove, treat or otherwise address Hazardous Materials in the
indoor or outdoor environment, (b) prevent the Release or threat of Release or
minimize the further Release of Hazardous Materials or (c) perform pre-remedial
studies and investigations and post-remedial monitoring and care; provided that
“Remedial Action” shall not include such actions taken in the normal course of
business and in material compliance with Environmental Laws.

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
for which the 30-day notice requirement has not been waived by the PBGC.

“Required Lenders” means Lenders having more than fifty percent (50.0%) of the
aggregate unused Commitments and Total Outstandings; provided, however, that the
unused Commitments of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Borrower and, solely
for purposes of notices given pursuant to Articles III and V, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Agent. Any

 

16



--------------------------------------------------------------------------------

document delivered hereunder that is signed by a Responsible Officer of the
Borrower shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

“Revolving Commitment” means, as to each Lender, the obligation of such Lender
to make Revolving Loans pursuant to Section 2.1(a) in an aggregate principal
amount at any one time outstanding up to but not exceeding the US Dollar amount
set forth opposite the name of such Lender on Schedule 2.1 (or if applicable,
the most recent Assignment and Acceptance executed by such Lender) under the
heading “Revolving Commitment,” as the same may be reduced or terminated
pursuant to Section 2.5 or Section 13.2.

“Revolving Loan” has the meaning specified in Section 2.1(a).

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any economic, financial or trade sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

“Screen Rate” means the Libor quote on the applicable screen page the Agent
designates to determine Libor (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities” means any stock, shares, options, warrants, voting trust
certificates or other instruments evidencing an ownership interest or a right to
acquire an ownership interest in a Person or any bonds, debentures, notes or
other evidences of indebtedness for borrowed money, secured or unsecured.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

17



--------------------------------------------------------------------------------

“Subsidiary” means, (a) when used to determine the relationship of a Person (the
“parent”) to another Person, a Person (the “subsidiary”) of which an aggregate
of more than fifty percent (50.0%) or more of the Capital Stock is owned of
record or beneficially by the parent, or by one or more Subsidiaries of the
parent, or by the parent and one or more Subsidiaries of the parent, (i) if the
holders of such Capital Stock (A) are ordinarily, in the absence of
contingencies, entitled to vote for the election of a majority of the directors
(or other individuals performing similar functions) of the subsidiary, even
though the right so to vote has been suspended by the happening of such a
contingency or (B) are entitled, as such holders, to vote for the election of a
majority of the directors (or individuals performing similar functions) of the
subsidiary, whether or not the right so to vote exists by reason of the
happening of a contingency or (ii) in the case of Capital Stock which is not
issued by a corporation, if such ownership interests constitute a majority
voting interest and (b) when used with respect to a Plan, ERISA or a provision
of the Code pertaining to employee benefit plans, means, with respect to the
parent, any corporation, trade or business (whether or not incorporated) which
is under common control with the parent and is treated as a single employer with
the parent under Section 414(b) or Section 414(c) of the Code and the
regulations thereunder.

“Subsidiary Guarantor” means a Domestic Subsidiary of the Borrower which is a
Guarantor hereunder.

“Subsidiary Guaranty” means a guaranty agreement executed and delivered by a
Subsidiary of the Borrower in favor of the Agent, for the benefit of the Agent
and the Lenders, in substantially the form of Exhibit E, as such guaranty
agreement may be amended, restated or otherwise modified from time to time.

“Successor Rate Conforming Changes” means, with respect to any Successor Rate,
any conforming changes to the definition of Base Rate, the definition of
Interest Period, the timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Agent, to reflect the adoption
and implementation of such Successor Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such Successor Rate exists, in such other manner of
administration as the Agent determines is reasonably necessary in connection
with the administration of this Agreement).

“Supported QFC” has the meaning specified in Section 15.33.

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Tangible Net Worth” means the Borrower’s (a) consolidated shareholders’ equity
(including Capital Stock, additional paid-in capital and retained earnings)
minus (b) all consolidated intangible assets, each as determined in accordance
with GAAP.

“Target” means the Person who is to be acquired or whose assets are to be
acquired by the Borrower or a Wholly Owned Subsidiary in connection with a
Permitted Acquisition.

“Taxes” has the meaning specified in Section 6.6.

 

18



--------------------------------------------------------------------------------

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.

“Termination Event” means (a) a Reportable Event, (b) the filing of a notice of
intent to terminate a Plan or the treatment of a Plan amendment as a termination
under Section 4041 of ERISA or (c) the institution of proceedings to terminate a
Plan by the PBGC under Section 4042 of ERISA or the appointment of a trustee to
administer any Plan.

“Total Adjusted Funded Debt” means, as of any date of determination, with
respect to the Borrower and its Subsidiaries, (a) the average outstanding
principal balance of all Funded Debt of such Persons as of the end of each of
the immediately preceding twelve (12) Fiscal Periods, plus (b) without
duplication, all lease and rent expense for any real Property for the preceding
four (4) Fiscal Quarters multiplied by six (6).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit or debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

“Type” means any type of Loan (i.e., a Base Rate Loan or a Libor Loan).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Undrawn Letter of Credit” means any outstanding commercial or documentary, or
stand-by letter of credit issued for the account of the Borrower or any
Subsidiary of the Borrower under which (a) a drawing for payment has not been
made by the beneficiary, (b) a drawing for payment has been made by the
beneficiary and was timely paid by the Borrower or such Subsidiary in accordance
with the terms thereof and a balance remains undrawn pursuant to the terms
thereof or (c) a drawing has been made and remains unpaid by the Borrower or
such Subsidiary and such drawing has been outstanding for a period not in excess
of three (3) Business Days.

“Unfunded Vested Accrued Benefits” means, with respect to any Plan at any time,
the amount (if any) by which (a) the present value of all vested nonforfeitable
benefits under such Plan exceeds (b) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan.

 

19



--------------------------------------------------------------------------------

“Unused Fee Rate” has the meaning specified in Section 4.2.

“U.S.” or “United States” means the United States of America.

“U.S. Special Resolution Regimes” has the meaning specified in Section 15.33.

“US Dollars” and “$” mean lawful money of the U.S.

“Voting Stock” means Capital Stock of a Person having by the terms thereof
ordinary voting power to elect a majority of the board of directors (or similar
governing body) of such Person (irrespective of whether or not at the time
Capital Stock of any other class or classes of such Person shall have or might
have voting power by reason of the happening of any contingency).

“Warrant Transaction” means any call option, warrant or right to purchase (or
substantively equivalent derivative transaction) relating to the Borrower’s
common stock (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower) sold by
the Borrower substantially concurrently with any purchase by the Borrower of a
Bond Hedge Transaction and settled in common stock of the Borrower (or such
other securities or property), cash or a combination thereof (such amount of
cash determined by reference to the price of the Borrower’s common stock or such
other securities or property), and cash in lieu of fractional shares of common
stock of the Borrower; provided that the terms, conditions and covenants of each
such transaction shall be such as are customary for transactions of such type
(as determined by the board of directors of the Borrower, or a committee
thereof, in good faith).

“Wholly-Owned Subsidiary” means any Subsidiary of the Borrower that is owned
100% (excluding any directors’ qualifying shares required by law) by the
Borrower and/or another Wholly-Owned Subsidiary of the Borrower.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

Section 1.2 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “hereof’, “herein”, “hereunder” and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Unless otherwise specified, all Article,
Exhibit, Section and Schedule references pertain to Articles, Exhibits,
Sections and Schedules of this Agreement.

(ii) The term “including” is not limiting and means “including without
limitation.”

 

20



--------------------------------------------------------------------------------

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(c) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation.

(d) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms. Unless otherwise expressly provided,
any reference to any action of the Agent or any Lender by way of consent,
approval or waiver shall be deemed modified by the phrase “in its/their sole
discretion.”

(e) Terms used herein that are defined in the UCC, unless otherwise defined
herein, shall have the meanings specified in the UCC.

(f) Any reference herein to a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, consolidation, amalgamation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person).

Section 1.3 Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Agent and the Lenders hereunder shall be
prepared, in accordance with GAAP on a “consistent basis” with those used in the
preparation of the financial statements referred to in Section 9.2. All
calculations made for the purposes of determining compliance with the provisions
of this Agreement shall be made by application of GAAP on a “consistent basis”
with those used in the preparation of the financial statements referred to in
Section 9.2. Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period. Changes
in the application of accounting principles which do not have a material impact
on calculating the financial covenant herein shall be deemed comparable in all
material respects to accounting principles applied in a preceding period. To
enable the ready and consistent determination of compliance by the Borrower with
its obligations under this Agreement, the Borrower will not, nor will it permit
any of its Subsidiaries to, change the manner in which either the last day of
its Fiscal Year or the last day of each of the first three Fiscal Quarters of
its Fiscal Year is determined without the prior written consent of the Required
Lenders. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in this Agreement, and either the
Borrower or the Required Lenders shall so request, the Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Loan Parties and their
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

 

21



--------------------------------------------------------------------------------

Section 1.4 Time of Day. Unless otherwise indicated, all references in this
Agreement to times of day shall be references to San Francisco, California time.

Section 1.5 [Reserved].

Section 1.6 [Reserved].

Section 1.7 [Reserved].

Section 1.8 [Reserved].

Section 1.9 Covenant Acquisition/Disposition Adjustments.

(a) Except as otherwise expressly provided herein, for purposes of calculating
the financial covenant in Article 12 for any period (or a portion of a period)
that includes the date of the consummation of a Permitted Acquisition involving
aggregate consideration of $20,000,000 or more, the EBITDAR of such acquired
Person or line of business (such EBITDAR to be formulated on the basis of the
definition of EBITDAR set forth herein) shall be included in the determination
of EBITDAR, as if the Permitted Acquisition had been consummated on the first
day of any such period of measurement (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act of 1933, and as interpreted by the staff of the SEC,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of the Borrower).

(b) Covenant Disposition Adjustments. Except as otherwise expressly provided
herein, for purposes of calculating the financial covenant in Article 12 for any
period (or a portion of a period) that includes the date of any disposition of a
Subsidiary or line of business involving aggregate consideration of $20,000,000
or more, as applicable, EBITDAR shall be determined on a historical pro forma
basis to exclude the results of operations of such Subsidiary or line of
business, as applicable, so disposed (including pro forma adjustments arising
out of events which are directly attributable to such disposition, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act of 1933, and as interpreted by the staff of the SEC,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of the Borrower).

 

22



--------------------------------------------------------------------------------

ARTICLE 2

CREDIT FACILITY

Section 2.1 Commitments; Loans.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make loans (each such Loan, a “Revolving Loan”) to
the Borrower in US Dollars from time to time, subject to the provisions of
Section 2.4, from the Closing Date to the Maturity Date in an aggregate
principal amount at any time outstanding up to but not exceeding the amount of
such Lender’s Revolving Commitment as then in effect; provided, however, (i) the
aggregate Outstanding Amount of the Revolving Loans of such Lender shall not at
any time exceed such Lender’s Revolving Commitment and (ii) the Total
Outstandings shall not at any time exceed the Aggregate Revolving Commitments.
Subject to the foregoing limitations, and the other terms and provisions of this
Agreement, the Borrower may borrow, prepay and reborrow Revolving Loans
hereunder. Revolving Loans may be Base Rate Loans or Libor Loans. Until the
Maturity Date, the Borrower may Continue Libor Loans or Convert Revolving Loans
of one Type into Revolving Loans of another Type. Each Type of Revolving Loan
advanced by each Lender shall be established and maintained at such Lender’s
Applicable Lending Office for such Type of Revolving Loan.

(b) [Reserved].

Section 2.2 Notes. Upon the request of any Lender made through the Agent, the
Borrower shall execute and deliver to such Lender (through the Agent) a
promissory note, in substantially the form of Exhibit A (a “Committed Note”).

Section 2.3 Repayment of Loans. The Borrower shall pay to the Agent, for the
account of the Lenders, (i) the prepayments of Loans required pursuant to
Section 5.4(a) and (ii) the outstanding principal amount of the Revolving Loans
on the applicable Maturity Date.

Section 2.4 Use of Proceeds. Subject to the terms of this Agreement, the
proceeds of the Loans shall be used by the Borrower for general corporate
purposes, including to finance working capital requirements and capital
expenditures of the Borrower and its Subsidiaries.

Section 2.5 Termination or Reduction of Commitments. The Borrower shall have the
right to terminate fully or to reduce in part the unused portion of the
Aggregate Revolving Commitments at any time and from time to time, provided
that: (a) the Borrower shall give the Agent at least three (3) Business Days’
written notice of each such termination or reduction as provided in Section 5.3;
and (b) each partial reduction shall be in an aggregate amount at least equal to
$10,000,000 or any multiple of $5,000,000 in excess thereof. No Commitments may
be reinstated after they have been terminated or reduced.

Section 2.6 [Reserved].

Section 2.7 [Reserved].

ARTICLE 3

[RESERVED]

ARTICLE 4

INTEREST AND FEES

Section 4.1 Interest Rate. The Borrower shall pay to the Agent, for the account
of each Lender, interest on the unpaid principal amount of each Loan made by
such Lender for the period commencing on the date of the advance of such Loan to
the date such Loan is due, at a fluctuating rate per annum equal to the
Applicable Rate. The term “Applicable Rate” means:

(a) with respect to any Base Rate Loan, the Base Rate, plus the Base Rate Margin
applicable to such Loan; and

 

23



--------------------------------------------------------------------------------

(b) with respect to any Libor Loan, the Libor Rate, plus the Libor Rate Margin
applicable to such Loan.

Section 4.2 Determinations of Margins and Unused Fee Rate. From the Closing Date
to the first Margin Adjustment Date, the margins identified in Section 4.1 shall
be as follows: (a) the margin of interest payable with respect to Base Rate
Loans (the “Base Rate Margin”) shall be 1.250% in respect of Revolving Loans;
and (b) the margin of interest payable with respect to Libor Loans (the “Libor
Rate Margin”) shall be 2.250% in respect of Revolving Loans. From the Closing
Date until the first Margin Adjustment Date, the percentage used to determine
fees payable under Section 4.6 (the “Unused Fee Rate”) shall be 0.400%. Upon
delivery of the Compliance Certificate required pursuant to Section 10.1(c)
after the end of each Fiscal Quarter commencing with such certificate delivered
for the Fiscal Quarter ending July 31, 2020, the Unused Fee Rate, the Base Rate
Margin and the Libor Rate Margin shall automatically be adjusted to the fee or
rate, as applicable, corresponding to the Leverage Ratio (determined for the
preceding twelve (12) Fiscal Periods then ending) of the Borrower set forth in
the following table, such automatic adjustment to take effect as of the first
day of the calendar month following the date on which such Compliance
Certificate is delivered (the “Margin Adjustment Date”).

 

PRICING LEVEL

  

LEVERAGE RATIO

   UNUSED FEE
RATE     LIBOR RATE
MARGIN
(REVOLVING
LOANS)     BASE RATE
MARGIN
(REVOLVING
LOANS)   1    Greater than or equal to 4.00 to 1.00      0.450 %      2.500 %   
  1.500 %  2    Greater than or equal to 3.00 to 1.00 but less than 4.00 to 1.00
     0.400 %      2.250 %      1.250 %  3    Greater than or equal to 2.00 to
1.00 but less than 3.00 to 1.00      0.350 %      2.000 %      1.000 %  4   
Less than 2.00 to 1.00      0.300 %      1.750 %      0.750 % 

If the Borrower fails to deliver such Compliance Certificate with respect to any
Fiscal Quarter which sets forth the Leverage Ratio within the period of time
required by Section 10.1(c): the Libor Rate Margin (for Interest Periods
commencing after the applicable Margin Adjustment Date), the Base Rate Margin
and the Unused Fee Rate shall each automatically be adjusted to the highest
pricing level in the preceding table per annum. The automatic adjustments
provided for in the preceding sentence shall take effect as of the date on which
the referenced Compliance Certificate is due and shall remain in effect until
otherwise adjusted on the date such Compliance Certificate is actually received
in accordance herewith.

Section 4.3 Payment Dates. Accrued interest on the Loans shall be due and
payable as follows: (a) in the case of Base Rate Loans, on each Quarterly
Payment Date and on the Maturity Date; and (b) in the case of Libor Loans,
(i) on the last day of the Interest Period with respect thereto, (ii) in the
case of an Interest Period greater than three (3) months, at three (3) month
intervals after the first day of such Interest Period and (iii) on the Maturity
Date.

 

24



--------------------------------------------------------------------------------

Section 4.4 Default Interest. Notwithstanding anything to the contrary contained
in this Agreement, during the existence of an Event of Default, the Borrower
will pay to the Agent for the account of each Lender interest at the applicable
Default Rate on any principal of each Loan made by such Lender and (to the
fullest extent permitted by law) any other amount payable by the Borrower under
any Loan Document to or for the account of the Agent or such Lender.

Section 4.5 Conversions and Continuations of Loans. Subject to Section 5.2, with
respect to Loans, the Borrower shall have the right from time to time to Convert
Base Rate Loans or Libor Loans into Loans of the other Type or to Continue Libor
Loans in existence as Libor Loans, provided that: (i) the Borrower shall give
the Agent notice of each such Conversion or Continuation as provided in
Section 5.3; (ii) subject to Article 6, a Libor Loan may only be Converted on
the last day of the Interest Period therefor; and (iii) except for Conversions
into Base Rate Loans, no Conversions or Continuations shall be made without the
consent of the Agent and the Required Lenders at any time during the existence
of a Default.

Section 4.6 Unused Commitment Fee. For the period from the Closing Date to the
Maturity Date, the Borrower agrees to pay to the Agent for the account of each
Lender, pro rata according to its Commitment Percentage, an unused commitment
fee equal to the per annum Unused Fee Rate (determined according to the
provisions of Section 4.2) multiplied by the actual daily amount by which the
Aggregate Revolving Commitments exceeds the Outstanding Amount of Revolving
Loans, subject to Section 5.10. Accrued unused commitment fees under this
Section shall be payable in arrears on each Quarterly Payment Date, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date. If there is any change in the Unused Fee Rate during any quarter, the
actual daily amount shall be computed and multiplied by the Unused Fee Rate
separately for each period during such quarter that such Unused Fee Rate was in
effect.

Section 4.7 Administrative Fee. The Borrower agrees to pay to the Agent on the
Closing Date and on each anniversary thereof the administrative fee described in
the Fee Letter.

Section 4.8 [Reserved].

Section 4.9 Computations; Retroactive Adjustment of Applicable Rate.

(a) Interest and fees payable by the Borrower hereunder and under the other Loan
Documents shall be computed on the basis of a year of 360 days and the actual
number of days elapsed (including the first day but excluding the last day) in
the period for which interest is payable unless such calculation would result in
a rate that exceeds the Maximum Rate, in which case interest shall be calculated
on the basis of a year of 365 or 366 days, as the case may be. Notwithstanding
anything to the contrary contained in this Section, interest payable by the
Borrower hereunder and under the other Loan Documents with respect to Base Rate
Loans shall be computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed (including the first day but
excluding the last day) in the period for which interest is payable. Each
determination of an interest rate by the Agent shall be conclusive and binding
on the Borrower and the Lenders in the absence of manifest error. The Agent
will, at the request of the Borrower or any Lender, deliver to the Borrower or
such Lender, as the case may be, a statement showing the quotations used by the
Agent in determining any interest rate and the resulting interest rate.

 

25



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Required
Lenders determine that (i) the Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the Agent
for the account of the applicable Lenders, promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code, automatically and without
further action by the Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Agent or any Lender, as the case may be, under
Section 4.4 or under Article 13.

ARTICLE 5

ADMINISTRATIVE MATTERS

Section 5.1 Borrowing Procedure.

(a) Revolving Loans. The Borrower shall give the Agent, and the Agent will give
the Lenders, notice of each borrowing of Revolving Loans in accordance with
Section 5.3. Not later than 10:00 a.m. on the date specified for each such
borrowing, each Lender will make available its Loan to be advanced by it on such
date to the Agent, at the Principal Office, in immediately available funds, for
the account of the Borrower. The amounts received by the Agent shall, subject to
the terms and conditions of this Agreement, be made available to the Borrower by
1:00 p.m. at the Borrower’s direction by transferring the same, in immediately
available funds by wire transfer, automated clearinghouse transfer or interbank
transfer to (i) a bank account of the Borrower designated by the Borrower in
writing or (ii) a Person or Persons designated by the Borrower in writing.

(b) [Reserved].

Section 5.2 Minimum Amounts. Each borrowing of Loans shall be in an amount equal
to $5,000,000 or an integral multiple of $1,000,000 in excess thereof. Except
for Conversions and prepayments pursuant to Section 5.4(a) and Article 6, each
Conversion and prepayment of principal of Loans shall be in an amount equal to
the minimum amounts set forth in the preceding sentence. Notwithstanding the
foregoing, each borrowing or Continuation of Libor Loans and each Conversion of
amounts outstanding as Base Rate Loans to Libor Loans shall be in an amount
equal to the minimum amounts set forth for borrowings in this Section.

Section 5.3 Certain Notices.

(a) Notices by the Borrower to the Agent of terminations or reductions of
Commitments, of borrowings, Conversions, Continuations and prepayments of Loans
and of the duration of Interest Periods shall be irrevocable and shall be
effective only if received by the Agent not later than 10:00 a.m. on the
Business Day prior to the date of the relevant termination, reduction,
borrowing, Conversion, Continuation or prepayment as specified below:

 

Notice

  

Number of Business
Days Prior

Borrowing of Revolving Loans as Base Rate Loans    1 Borrowing of Revolving
Loans as Libor Loans denominated    3 Conversions or Continuations of Revolving
Loans and termination or reduction of Commitments    3 Prepayment of Revolving
Loans which are Base Rate Loans    1 Prepayment of Revolving Loans which are
Libor Loans    3 Terminations or reductions of Commitments    3

 

26



--------------------------------------------------------------------------------

Any notices of the type described in this Section which are received by the
Agent after the applicable time set forth above on a Business Day shall be
deemed to be received and shall be effective on the next Business Day. Each such
notice of termination or reduction shall be in writing and shall specify the
amount of the Aggregate Revolving Commitments to be terminated or reduced. Each
such notice of borrowing, Conversion, Continuation or prepayment shall be in the
form of Exhibit F or such other form as may be approved by the Agent (including
any form on an electronic platform or electronic transmission systems as shall
be approved by the Agent), appropriately completed and signed by a Responsible
Officer of the Borrower, and shall specify: (i) the amount of the Loans to be
borrowed or prepaid or the Loans to be Converted or Continued; (ii) the amount
(subject to Section 5.2) to be borrowed, Converted, Continued or prepaid;
(iii) in the case of a Conversion, the Type of Loan to result from such
Conversion; (iv) in the case of a borrowing, the Type of Loan requested and the
amount thereof; (v) [reserved]; (vi) in the event a Libor Loan is selected, the
duration of the Interest Period therefor; and (vii) the date of borrowing,
Conversion, Continuation or prepayment (which shall be a Business Day).

(b) The Agent shall notify the affected Lenders of the contents of each such
notice on the date of its receipt of the same or, if received after the
applicable time set forth above on a Business Day, on the next Business Day. In
the event the Borrower fails to select the Type of Loan applicable to a
borrowing of a Loan, or the duration of any Interest Period for any Libor Loan,
within the time period and otherwise as provided in this Section, such Loan (if
outstanding as a Libor Loan) will be automatically Converted into a Base Rate
Loan on the last day of the Interest Period for such Libor Loan or (if
outstanding as a Base Rate Loan) will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan. The Borrower may not borrow any Libor Loan,
Convert any Base Rate Loan into a Libor Loan or Continue any Libor Loan as a
Libor Loan if the Applicable Rate for such Libor Loan would exceed the Maximum
Rate.

(c) Except as otherwise provided herein, a Libor Loan may be continued or
converted only on the last day of an Interest Period for such Libor Loan. During
the existence of a Default, no Loans may be requested as, converted to or
continued as Libor Loans without the consent of the Required Lenders.

Section 5.4 Prepayments.

(a) Mandatory.

(i) Overadvance. If for any reason the Total Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall, within one
Business Day after the occurrence thereof, prepay Revolving Loans.

(ii) [Reserved].

(iii) Debt Incurrence. Promptly, but in any event within three (3) Business Days
following the receipt by any Loan Party or any Subsidiary of the net cash
proceeds from the issuance or incurrence after the Closing Date of secured or
unsecured debt markets Debt pursuant to Section 11.1(m) or 11.1(n) (but
excluding any proceeds from the issuance of Convertible Debt), the Borrower
shall prepay outstanding Revolving Loans in an aggregate amount equal to 100% of
such net cash proceeds and the Aggregate Revolving Commitments shall be
automatically and permanently reduced by the amount of such net cash proceeds.

 

27



--------------------------------------------------------------------------------

(b) Optional. Subject to Section 5.2 and the provisions of this clause (b), the
Borrower may, at any time and from time to time without premium or penalty upon
prior notice to the Agent as specified in Section 5.3, prepay or repay Loans in
full or in part. Libor Loans may be prepaid or repaid only on the last day of
the Interest Period applicable thereto unless the Borrower pays to the Agent,
for the account of the applicable Lenders or Lender, any amounts due under
Section 6.5 as a result of such prepayment or repayment.

Section 5.5 Method of Payment.

(a) General. Except as otherwise expressly provided herein, all payments of
principal, interest and other amounts to be made by the Borrower under the Loan
Documents shall be made to the Agent at the Principal Office for the account of
each Lender’s Applicable Lending Office in US Dollars and in immediately
available funds by 11:00 a.m. on the date when due. All payments to be made by
the Borrower shall be made free and clear of and without condition or deduction
for any counterclaim, defense, recoupment or set-off. Without limiting the
generality of the foregoing, the Agent may require that any payments due under
this Agreement be made in the United States. The Agent will promptly distribute
to each Lender its Commitment Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Applicable Lending Office. All payments received by the Agent after
11:00 a.m. shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower under this Section shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(b) Application of Payments. Unless the Agent expressly agrees otherwise, the
Borrower shall, at the time of making each such payment, specify to the Agent
the sums payable under the Loan Documents to which such payment is to be applied
(and in the event that the Borrower fails to so specify, or if an Event of
Default is in existence, the Agent shall apply such payment to outstanding Base
Rate Loans prior to any application to any Libor Loans). Each payment received
by the Agent under any Loan Document for the account of a Lender shall be paid
to such Lender by 1:00 p.m. on the date the payment is deemed made to the Agent
in immediately available funds, for the account of such Lender’s Applicable
Lending Office. Whenever any payment under any Loan Document shall be stated to
be due on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest or fees, as the case may
be.

Section 5.6 Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each advance of Loans shall be made by the Lenders, each payment of unused
commitment fees under Section 4.6, and each termination or reduction of the
Aggregate Revolving Commitments shall be made, paid or applied (as applicable)
pro rata according to the Lenders’ respective Commitment Percentages; (b) the
making, Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Section 6.4) shall be made pro rata among the
Lenders holding Loans of such Type according to their respective Commitment
Percentages; and (c) each payment and prepayment of principal of or interest on
Loans by the Borrower shall be made to the Agent for the account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of its
Loans; provided that as long as no default in the payment of interest exists,
payments of interest made when Lenders are

 

28



--------------------------------------------------------------------------------

holding different Types of Loans as a result of the application of Section 6.4
shall be made to the Lenders in accordance with the amount of interest owed to
each. If at any time payment, in whole or in part, of any amount distributed by
the Agent hereunder is rescinded or must otherwise be restored or returned by
the Agent as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, then each Person receiving any portion of
such amount agrees, upon demand, to return the portion of such amount it has
received to the Agent.

Section 5.7 Sharing of Payments. If a Lender shall obtain, on account of the
Loans made by such Lender, any payment (whether voluntary, involuntary, by right
of set-off or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, it shall promptly purchase from the other
Lenders participations in the portions of the Loans made by them as shall be
necessary to cause such purchasing Lender to share such excess payment pro rata
with each of them. To such end, all of the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if all or any portion of such excess payment is thereafter rescinded or must
otherwise be restored. The Borrower agrees, to the fullest extent it may
effectively do so under applicable law, that any Lender so purchasing a
participation in accordance with this Section may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness, liability or obligation of the Borrower. The provisions
of this Section 5.7 shall not be construed to apply to (A) any payment made by
or on behalf of the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

Section 5.8 Non-Receipt of Funds by the Agent.

(a) Funding by Lenders; Presumption by Agent. In the case of any borrowing of
Loans, each Lender shall make its share of such borrowing available to the Agent
in Same Day Funds at the Agent’s Applicable Lending Office not later than 1:00
p.m. Unless the Agent shall have received notice from a Lender prior to the
proposed date of any borrowing of Libor Loans (or, in the case of any borrowing
of Base Rate Loans, prior to 12:00 noon on the date of such borrowing) that such
Lender will not make available to the Agent such Lender’s share of such
borrowing, the Agent may assume that such Lender has made such share available
on such date in accordance with Section 5.1 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate plus any administrative, processing
or similar fees customarily charged by the Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Agent for the same or an overlapping period, the
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Agent. A notice of the Agent to any Lender or
the Borrower with respect to any amount owing under this clause (a) shall be
conclusive, absent manifest error.

 

29



--------------------------------------------------------------------------------

(b) Payments by Borrower; Presumption by Agent. Unless the Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Agent for the account of the Lenders hereunder that the Borrower will not
make such payment, the Agent may assume that the Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Agent forthwith on demand the amount so distributed to such Lender in Same
Day Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the Overnight Rate. A notice of the Agent to any Lender or the Borrower with
respect to any amount owing under this clause (b) shall be conclusive, absent
manifest error.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 15.2(b) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 15.2(b) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 15.2(b).

Section 5.9 [Reserved].

Section 5.10 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 15.10.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 13 or otherwise, and
including any amounts made available to the Agent by that Defaulting Lender
pursuant to Section 13.4), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Agent hereunder; second, as the Borrower may
request (so long as no Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; third, if so determined by the
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that

 

30



--------------------------------------------------------------------------------

Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 8.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of that Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
unused commitment fee pursuant to Section 4.6 for any period during which that
Lender is a Defaulting Lender.

(iv) [Reserved].

(b) Defaulting Lender Cure. If the Borrower and the Agent agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase that portion
of Loans of the other Lenders or take such other actions as the Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Commitment Percentages), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that subject to Section 15.31 and except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE 6

CHANGE IN CIRCUMSTANCES

Section 6.1 Increased Cost and Reduced Return.

(a) Increased Cost. If any Regulatory Change:

(i) shall subject any Lender (or its Applicable Lending Office) to any tax, duty
or other charge with respect to any Loan whose interest is determined by
reference to the Libor Base Rate, its Note or its obligation to make any Loan
whose interest is determined by reference to the Libor Base Rate available to
the Borrower or change the basis of taxation of any amounts payable to such
Lender (or its Applicable Lending Office) under this Agreement or its Note in
respect of any Loan whose interest is determined by reference to the Libor Base
Rate (other than franchise taxes or taxes imposed on or measured by the net
income of such Lender by the jurisdiction in which such Lender is organized, has
its principal office or such Applicable Lending Office or is doing business);

 

31



--------------------------------------------------------------------------------

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (other than the
Eurocurrency Reserve Percentage utilized in the determination of the Libor Rate
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, such Lender (or its Applicable Lending
Office), including the Commitment of such Lender hereunder; or

(iii) shall impose on such Lender (or its Applicable Lending Office), the
applicable interbank market any other condition affecting this Agreement or its
Note or any of such extensions of credit or liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing or
maintaining any Loan whose interest is determined by reference to the Libor Base
Rate or to reduce any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement or its Note with respect to any
Loan whose interest is determined by reference to the Libor Base Rate, then the
Borrower shall pay to such Lender on demand such amount or amounts as will
compensate such Lender for such increased cost or reduction. If any Lender
requests compensation by the Borrower under this Section 6.1(a), the Borrower
may, by notice to such Lender (with a copy to the Agent), suspend the obligation
of such Lender to make or maintain any Loan whose interest is determined by
reference to the Libor Base Rate, or to Convert Base Rate Loans into Libor
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 6.4 shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(b) Capital Adequacy. If, after the date hereof, any Lender shall have
determined that any Regulatory Change has or would have the effect of reducing
the rate of return on the capital of such Lender or any company controlling such
Lender as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such company could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy or liquidity) by an amount deemed by such
Lender to be material, then from time to time upon demand, the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction.

(c) Claims Under this Section 6.1. Each Lender shall promptly notify the
Borrower and the Agent of any event of which it has knowledge, occurring after
the date hereof, which will entitle such Lender to compensation pursuant to this
Section 6.1 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
it. Any Lender claiming compensation under this Section 6.1 shall furnish to the
Borrower and the Agent a statement setting forth the additional amount or
amounts to be paid to it hereunder, which shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods.

Section 6.2 Limitation on Libor Loans. If on or prior to the first day of any
Interest Period for any Libor Loan:

(a) the Agent determines (which determination shall be conclusive) that by
reason of circumstances affecting the relevant market, (i) adequate and
reasonable means do not exist for ascertaining the Libor Base Rate for such
Interest Period or (ii) deposits are not being offered to banks and the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Loan; or

 

32



--------------------------------------------------------------------------------

(b) the Agent or the Required Lenders determine (which determination shall be
conclusive) and notify the Agent that the Libor Base Rate will not adequately
and fairly reflect the cost to the Lenders of funding Libor Loans for such
Interest Period;

then the Agent shall give the Borrower prompt notice thereof specifying the
amounts or periods, and so long as such condition remains in effect, (i) the
Lenders shall be under no obligation to make additional Libor Loans available to
the Borrower, Continue Libor Loans or to Convert Base Rate Loans into Libor
Loans and the Borrower shall, on the last day(s) of the then current Interest
Period(s) for the outstanding Libor Loans, either prepay such Libor Loans or
Convert such Libor Loans into Base Rate Loans in accordance with the terms of
this Agreement and (ii) the utilization of the Libor Base Rate component in
determining the Base Rate shall be suspended.

Section 6.3 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its Applicable Lending
Office to make, maintain or fund Loans whose interest is determined by reference
to the Libor Base Rate hereunder, then such Lender shall promptly notify the
Borrower and the Agent thereof and such Lender’s obligation to make or Continue
Libor Loans in the affected currency or currencies or to Convert Base Rate Loans
into Libor Loans shall be suspended until such time as such Lender may again
make, maintain and fund Libor Loans (in which case the provisions of Section 6.4
shall be applicable). If such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate of which is determined
by reference to the Libor Base Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the Libor Base Rate
component of the Base Rate until such time as such Lender may again make and
maintain Base Rate Loans the interest rate of which is determined by reference
to the Libor Base Rate.

Section 6.4 Treatment of Affected Loans. If the obligation of any Lender to make
a particular Libor Loan available to the Borrower or to Continue or to Convert
Base Rate Loans into, Libor Loans shall be suspended pursuant to Section 6.1 or
Section 6.3 (Loans of such Type being herein called “Affected Loans”), such
Lender’s Affected Loans shall be automatically Converted into Base Rate Loans
(the interest rate on which Base Rate Loans shall, if necessary, be determined
by the Agent without reference to the Libor Base Rate component of the Base
Rate) on the last day(s) of the then current Interest Period(s) for the Affected
Loans (or, in the case of a Conversion required by Section 6.3, on such earlier
date as such Lender may specify to the Borrower with a copy to the Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 6.1 or Section 6.3 that gave rise to such
Conversion no longer exist:

(a) to the extent that such Lender’s Affected Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as Libor
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into Libor Loans shall
remain as Base Rate Loans.

With respect to outstanding Loans, if such Lender gives notice to the Borrower
(with a copy to the Agent) that the circumstances specified in Section 6.1 or
Section 6.3 that gave rise to the Conversion of such Lender’s Affected Loans no
longer exist (which such Lender agrees to do promptly upon such

 

33



--------------------------------------------------------------------------------

circumstances ceasing to exist) at a time when Libor Loans made by other Lenders
are outstanding, such Lender’s Base Rate Loans shall be automatically Converted,
on the first day(s) of the next succeeding Interest Period(s) for such
outstanding Libor Loans, to the extent necessary so that, after giving effect
thereto, all Loans held by the Lenders holding Libor Loans and by such Lender
are held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with their respective Commitment Percentages.

Section 6.5 Compensation. Upon the request of any Lender, the Borrower shall pay
to such Lender such amount or amounts as shall be sufficient (in the reasonable
opinion of such Lender) to compensate it for any loss, cost or expense
(including loss of anticipated profits, any foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain any Loan, from fees payable to terminate the deposits from which
such funds were obtained, or from the performance of any foreign exchange
contract, any customary administrative fees charged by the Lender in connection
with the foregoing and any such amounts incurred in connection with syndication
of this Agreement) incurred by it as a result of:

(a) any payment, prepayment or Conversion by the Borrower of a Libor Loan for
any reason (including the acceleration of the Loans pursuant to Section 13.2) on
a date other than the last day of the Interest Period for such Libor Loan;

(b) any failure by the Borrower for any reason (including the failure of any
condition precedent specified in Article 8 to be satisfied) to borrow, Convert,
Continue or prepay a Libor Loan on the date for such borrowing, Conversion,
Continuation or prepayment specified in the relevant notice of borrowing,
prepayment, Continuation or Conversion under this Agreement; or

(c) [Reserved].

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 6.5, each Lender shall be deemed to have funded each Libor Loan
made by it at the Libor Base Rate used in determining the Libor Rate for such
Libor Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Libor Loan was in fact so funded.

Notwithstanding the foregoing provisions of this Section 6.5, if at any time the
mandatory prepayment of the Loans pursuant to Section 5.4(a) would result in the
Borrower incurring breakage costs under this Section 6.5 as a result of Libor
Loans being prepaid other than on the last day of an Interest Period applicable
thereto (collectively, the “Affected Libor Loans”), then the Borrower may in its
sole discretion initially deposit a portion (up to 100%) of the amounts that
otherwise would have been paid in respect of the Affected Libor Loans with the
Agent (which deposit, after giving effect to interest to be earned on such
deposit prior to the last day of the relevant Interest Periods, must be equal in
amount to the amount of Affected Libor Loans not immediately prepaid) to be held
as security for the obligations of the Borrower hereunder pursuant to a cash
collateral agreement to be entered into in form and substance satisfactory to
the Agent, with such cash collateral to be directly applied upon the first
occurrence (or occurrences) thereafter of the last day of an Interest Period
applicable to the Affected Libor Loans (or such earlier date or dates as shall
be requested by the Borrower), to repay an aggregate principal amount of the
Loans equal to the Affected Libor Loans not initially repaid pursuant to this
sentence.

 

34



--------------------------------------------------------------------------------

Section 6.6 Taxes.

(a) Withholding Taxes. (i) Except as otherwise provided in this Agreement, any
and all payments by the Borrower or any Guarantor to or for the account of any
Lender or the Agent hereunder or under any other Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings and all liabilities
with respect thereto, excluding, in the case of each Lender or the Agent (as
applicable), taxes imposed on or measured by its income and franchise taxes
imposed on it by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or the Agent (as the case may be) is organized,
located or doing business or any political subdivision thereof, and excluding in
the case of any Foreign Lender taxes arising as a result of such Lender’s
failure to comply with Section 15.21 (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any applicable laws (as determined in
the good faith discretion of the Agent , the Borrower or any Guarantor, as
applicable) require the deduction of withholding of any taxes from any payment
made under any Loan Document, then the Agent, the Borrower or such Guarantor
shall be entitled to make such deduction or withholding.

(ii) If the Agent, the Borrower or any Guarantor shall be required by the Code
to withhold or deduct any taxes from any payment, then (A) the Agent shall
withhold or make such deductions as are determined by the Agent to be required,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Taxes, the sum
payable by the Borrower or the applicable Guarantor shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 6.6) the applicable recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If the Agent, the Borrower or any Guarantor shall be required by laws
other than the Code to deduct any Taxes from or in respect of any sum payable
under any Loan Document to any Lender or the Agent (as applicable), (A) the sum
payable by the Borrower or such Guarantor shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 6.6) such Lender or the Agent (as
applicable) receives an amount equal to the sum it would have received had no
such deductions been made, (B) the Agent, the Borrower or such Guarantor, as
applicable, shall make such deductions, (C) the Agent, the Borrower or such
Guarantor, as applicable, shall pay the full amount deducted to the relevant
taxing authority or other authority in accordance with applicable law and
(D) the Borrower or such Guarantor, as applicable, shall furnish to the Agent
the original or a certified copy of a receipt evidencing payment thereof.

(b) Stamp Taxes, Etc. In addition, the Borrower agrees to pay any and all
present or future stamp or documentary taxes and any other excise or property
taxes or charges or similar levies which arise from any payment made under this
Agreement or any other Loan Document or from the execution or delivery of, or
otherwise with respect to, this Agreement or any other Loan Document (“Other
Taxes”).

(c) Tax Indemnification. THE BORROWER AGREES TO INDEMNIFY EACH LENDER AND THE
AGENT-RELATED PERSONS FOR THE FULL AMOUNT OF “TAXES” AND “OTHER TAXES”
(INCLUDING ANY “TAXES” OR “OTHER TAXES” IMPOSED OR ASSERTED BY ANY JURISDICTION
ON AMOUNTS PAYABLE UNDER THIS SECTION 6.6) PAID BY SUCH LENDER OR ANY
AGENT-RELATED PERSON (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING
PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO,
OTHER THAN PENALTIES, ADDITIONS TO TAX, INTEREST AND EXPENSES ARISING AS A
RESULT

 

35



--------------------------------------------------------------------------------

OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH LENDER OR
AGENT-RELATED PERSON. THE BORROWER AGREES TO INDEMNIFY THE AGENT FOR ANY AMOUNT
WHICH A LENDER FOR ANY REASON FAILS TO PAY INDEFEASIBLY TO THE AGENT AS REQUIRED
PURSUANT TO SECTION 15.21 BELOW.

(d) For purposes of determining withholding taxes imposed under FATCA from and
after the Closing Date, the Borrower and the Agent shall treat (and the Lenders
hereby authorize the Agent to treat) the Loan as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 6.7 Successor Libor

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 15.10 hereof), if the Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining Libor for any
requested Interest Period, including, without limitation, because the Screen
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary; or

(ii) the administrator of the Screen Rate or a Governmental Authority having or
purporting to have jurisdiction over the Agent has made a public statement
identifying a specific date after which (x) Libor or the Screen Rate shall no
longer be made available, or used for determining the interest rate of loans or
(y) the administrator of the Screen Rate will be insolvent, provided that, in
each case, at the time of such statement, there is no successor administrator
that is satisfactory to the Agent, that will continue to provide Libor after
such specific date (such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
Libor,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement solely for the purpose of replacing Libor in accordance with this
Section 6.7 with (x) one or more SOFR-Based Rates or (y) another alternate
benchmark rate giving due consideration to any evolving or then existing
convention for similar syndicated credit facilities syndicated in the United
States and denominated in US Dollars and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar syndicated credit
facilities syndicated in the United States and denominated in US Dollars, each
of which adjustments or methods for calculating such adjustments shall be
published on one or more information services as selected by the Agent from time
to time in its reasonable discretion and may be periodically updated (each, an
“Adjustment;” and any such proposed rate, a “Successor Rate”), and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to

 

36



--------------------------------------------------------------------------------

the Agent written notice that such Required Lenders (A) in the case of an
amendment to replace Libor with a rate described in clause (x), object to any
Adjustment; or (B) in the case of an amendment to replace Libor with a rate
described in clause (y), object to such amendment; provided that for the
avoidance of doubt, in the case of clause (A), the Required Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Agent, such Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Agent.

If no Successor Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Libor Loans
shall be suspended, (to the extent of the affected Libor Loans or Interest
Periods), and (y) the Libor Base Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, (i) the Borrower may
revoke any pending request for a borrowing of, Conversion to or Continuation of
Libor Loans (to the extent of the affected Libor Loans or Interest Periods) or,
failing that, will be deemed to have converted each such request into a request
for a borrowing of Base Rate Loans in the amount specified therein and (ii) any
outstanding affected Libor Loans will be deemed to have been Converted into Base
Rate Loans at the end of the applicable Interest Period.

Notwithstanding anything else herein, any definition of Successor Rate shall
provide that in no event shall such Successor Rate be less than 0.75% for
purposes of this Agreement.

In connection with the implementation of a Successor Rate, the Agent will have
the right to make Successor Rate Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Successor Rate Conforming Changes will become
effective without any further action or consent of any other party to this
Agreement; provided that, with respect to any such amendment effected, the Agent
shall post each such amendment implementing such Successor Conforming Changes to
the Lenders reasonably promptly after such amendment becomes effective.

ARTICLE 7

GUARANTIES

Section 7.1 Guaranties. Each Domestic Subsidiary of the Borrower party to the
Subsidiary Guaranty as of the Closing Date (which Domestic Subsidiaries are the
following: Williams-Sonoma Stores, Inc., Williams-Sonoma DTC, Inc.,
Williams-Sonoma Direct, Inc., Williams-Sonoma Gift Management, Inc.,
Rejuvenation Inc. and Sutter Street Manufacturing, Inc.) and any other
Subsidiary of the Borrower which at any time Guarantees the indebtedness,
liabilities and obligations of the Borrower under any Debt of the Borrower or
any Domestic Subsidiary permitted under Section 11.1(m) or 11.1(n) shall
guarantee payment and performance of the Obligations pursuant to the Subsidiary
Guaranty. Additionally, the Borrower shall cause one or more of its other
Domestic Subsidiaries (if any) to Guarantee (by means of the execution and
delivery of a Joinder Agreement) payment and performance of the Obligations
pursuant to the Subsidiary Guaranty as follows: (a) in the event that any
Domestic Subsidiary of the Borrower which is not a Guarantor owns cash, cash
equivalents, intellectual property and tangible assets of an aggregate net book
value in excess of $25,000,000, the Borrower shall cause such Domestic
Subsidiary to become a Guarantor as provided by Section 7.2 and (b) in the event
that the Borrower’s Domestic Subsidiaries which are not previously Guarantors
hereunder own cash, cash equivalents, intellectual property and tangible assets,
in the

 

37



--------------------------------------------------------------------------------

aggregate for all such Domestic Subsidiaries, of an aggregate net book value in
excess of $100,000,000, the Borrower shall cause one or more of such
Subsidiaries to become Guarantors as provided by Section 7.2 with the effect
that the owned cash, cash equivalents, intellectual property and tangible assets
of the remaining Domestic Subsidiaries of the Borrower which are not Guarantors
hereunder do not exceed $100,000,000 as of such date.

Section 7.2 New Guarantors. In the event that the Borrower is required to cause
one or more of its Subsidiaries to become Guarantors as set forth in
Section 7.1, such new Guarantor or Guarantors (as the case may be) shall,
contemporaneously with the delivery of the financial statements required by
Section 10.1(a) and Section 10.1(b), execute and deliver to the Agent a Joinder
Agreement pursuant to which each such Subsidiary of the Borrower becomes a
Guarantor under this Agreement and such other certificates and documentation,
including the items otherwise required pursuant to Section 8.1, as the Agent may
reasonably request.

ARTICLE 8

CONDITIONS PRECEDENT

Section 8.1 Conditions to Effectiveness. This Agreement shall become effective
when each of the conditions precedent set forth in this Section 8.1 has been
satisfied or waived with the consent of the Lenders (or, with respect to
Sections 8.1(a)(xiii) and 8.1(b), with the consent of the Persons entitled to
receive payment). The effectiveness of this Agreement is subject to the
conditions that the Agent shall have received all of the following in form and
substance satisfactory to the Agent and each Lender:

(a) Deliveries. The Agent shall have received on or before the Closing Date all
of the following, each dated (unless otherwise indicated) the Closing Date, in
form and substance satisfactory to the Agent and each of the Lenders:

(i) Resolutions; Authority. For each of the Borrower and the Guarantors,
resolutions of its board of directors (or similar governing body) certified by
its Secretary or an Assistant Secretary which authorize its execution, delivery
and performance of the Loan Documents to which it is or is to be a party;

(ii) Incumbency Certificate. For each of the Borrower and the Guarantors, a
certificate of incumbency certified by the Secretary or an Assistant Secretary
certifying the names of its officers (A) who are authorized to sign the Loan
Documents to which it is or is to be a party (including the certificates
contemplated herein) together with specimen signatures of each such officer and
(B) who will, until replaced by other officers duly authorized for that purpose,
act as its representatives for the purposes of signing documentation and giving
notices and other communications in connection with this Agreement and the
transactions contemplated hereby;

(iii) Organizational Documents. For each of the Borrower and the Guarantors, the
certificate of incorporation, certificate of formation, certificate of limited
partnership or other similar document certified by the Secretary of State of the
state of its incorporation, formation or organization and dated a current date
(or, in lieu thereof, a certification from the Secretary of such Person that
such document has not changed from a certified copy thereof previously delivered
to the Agent);

 

38



--------------------------------------------------------------------------------

(iv) Bylaws. For each of the Borrower and the Guarantors, the bylaws, operating
agreement; partnership agreement or similar agreement certified by its Secretary
or an Assistant Secretary (or, in lieu thereof, a certification from the
Secretary of such Person that such document has not changed from a certified
copy thereof previously delivered to the Agent);

(v) Governmental Certificates. For each of the Borrower and the Guarantors,
certificates (dated within thirty (30) days of the Closing Date) of the
appropriate Governmental Authorities of the state of incorporation, formation or
organization as to its existence and, to the extent applicable, good standing;

(vi) Credit Agreement. This Agreement, together with all Exhibits and other
attachments (if any), duly executed by the Borrower, the Agent, and the Lenders;

(vii) Notes. The Committed Notes executed by the Borrower, to the extent
requested by a Lender;

(viii) Subsidiary Guaranty. The Subsidiary Guaranty, duly executed by each of
the Guarantors;

(ix) Disclosure Letter. The Disclosure Letter, together with all Schedules and
any other attachments (if any), duly executed by the Borrower in form and
substance acceptable to the Agent;

(x) Opinions of Counsel. Satisfactory opinions of legal counsel to the Borrower
and the Guarantors as to such matters as the Agent may request; and

(xi) Fees. Payment of all fees payable to the Lenders including those fees set
forth in the Fee Letter;

(b) Attorney Costs. The Attorney Costs referred to in Section 15.1 for which
statements have been presented shall have been paid in full (or shall be paid
with the proceeds of the initial Loans made on the Closing Date);

(c) No Material Adverse Change. As of the Closing Date, no material adverse
change shall have occurred with respect to (i) the business, assets, liabilities
(actual or contingent), operations, or condition (financial or otherwise) of the
Borrower (individually) or the Borrower and its Subsidiaries (taken as a whole)
since January 31, 2020 or (ii) the facts and information regarding such Persons
disclosed to the Agent and the Lenders prior to the Closing Date; provided,
that, the existence of store closures, supply chain disruptions, and other
operational and financial impacts and disruptions arising from or relating to
the recent coronavirus disease (COVID-19) pandemic disclosed in the Borrower’s
most recently filed Form 10-K shall be disregarded in determining whether a
material adverse change has occurred on the business, assets, liabilities
(actual or contingent), operations, or condition (financial or otherwise) of the
Borrower (individually) or the Borrower and its Subsidiaries (taken as a whole)
so long as the scope of such adverse effects are not greater than so disclosed;
and

(d) Additional Documentation. The Agent and the Lenders shall have received such
additional approvals, opinions or other documentation as the Agent or any Lender
may reasonably request.

 

39



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 14.3, for purposes of determining compliance with the conditions
specified in this Section 8.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

Section 8.2 All Advances. The obligation of each Lender to make any Loan
(including the initial Loans) is subject to the following additional conditions
precedent:

(a) No Default. No Default shall have occurred and be continuing, or would
result from such Loan, and with respect to any Loan made during the Covenant
Restriction Period, the Borrower shall be in pro forma compliance with Article
12 as of the date of and after giving effect to such Loan;

(b) Representations and Warranties. All of the representations and warranties
contained in Article 9 and in the other Loan Documents shall be true and correct
in all material respects on and as of the date of such Loan with the same force
and effect as if such representations and warranties had been made on and as of
such date except to the extent that such representations and warranties relate
specifically to another date; and

(c) No Material Adverse Change. No material adverse change shall have occurred
with respect to the business, assets, liabilities (actual or contingent),
operations or financial condition of the Borrower and its Subsidiaries (taken as
a whole) since January 31, 2020.

Each notice of borrowing by the Borrower hereunder shall constitute a
representation and warranty by the Borrower that the conditions precedent set
forth in this Section 8.2 have been satisfied (both as of the date of such
notice and, unless the Borrower otherwise notifies the Agent prior to the date
of such borrowing as of the date of such borrowing).

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

To induce the Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants that the following statements are, and after giving
effect to the transactions contemplated hereby will be, true, correct and
complete:

Section 9.1 Existence, Power and Authority.

(a) The Borrower and each of its Subsidiaries: (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; (ii) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (iii) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect.

(b) The Borrower and each of its Subsidiaries has the power and authority to
execute, deliver and perform its respective obligations under the Loan Documents
to which it is or may become a party.

 

40



--------------------------------------------------------------------------------

Section 9.2 Financial Condition.

(a) Financial Statements. The Borrower has delivered to the Agent and each
Lender audited financial statements of the Borrower and its Subsidiaries as of
and for the Fiscal Years ended January 29, 2018, February 3, 2019 and
February 2, 2020. Except as set forth on Schedule 9.2 to the Disclosure Letter,
such financial statements have been prepared in accordance with GAAP, and
present fairly the financial condition of the Borrower and its Subsidiaries as
of the respective dates indicated therein and the results of operations for the
respective periods indicated therein. Neither the Borrower nor any of its
Subsidiaries has any material contingent liabilities, liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments. Since the date of the latest audited financial
statements referred to above, no material adverse change has occurred with
respect to the business, assets, liabilities (actual or contingent), operations,
or condition (financial or otherwise) of the Borrower (individually) or of the
Borrower and its Subsidiaries (taken as a whole).

(b) Projections. The projections delivered by the Borrower to the Agent prior to
the Closing Date have been prepared by the Borrower in light of the past
operation of the business of the Borrower and its Subsidiaries. All such
projections represent, as of the date thereof, a good faith estimate by the
Borrower and its senior management of the financial conditions and performance
of the Borrower and its Subsidiaries based on assumptions believed to be
reasonable at the time made (provided that the performance of the Borrower and
its Subsidiaries may vary from such projections).

Section 9.3 Corporate and Similar Action; No Breach. The execution, delivery and
performance by the Borrower and each of its Subsidiaries of the Loan Documents
to which it is or may become a party, compliance with the terms and provisions
thereof, the borrowings hereunder and the use of proceeds thereof have been duly
authorized by all requisite action on the part of the Borrower and each of its
Subsidiaries, respectively, and do not and will not (a) violate or conflict
with, or result in a breach of, or require any consent (other than any consent
that has been obtained and remains in full force and effect) under (i) the
articles of incorporation, bylaws or other organizational documents (as
applicable) of such Person, (ii) any applicable law, rule or regulation or any
order, writ, injunction or decree of any Governmental Authority or arbitrator or
(iii) any material agreement or instrument to which such Person is a party or by
which any of them or any of their property is bound or subject or (b) constitute
a default under any such material agreement or instrument, or result in the
creation or imposition of any Lien upon any of the revenues or assets of such
Person.

Section 9.4 Operation of Business. Each of the Borrower and its Subsidiaries
possesses all material licenses, Permits, franchises, patents, copyrights,
trademarks and tradenames or rights thereto necessary to conduct its business
substantially as now conducted and as presently proposed to be conducted, and
neither the Borrower nor any of its Subsidiaries is in violation of any valid
rights of others with respect to any of the foregoing where such violation could
be expected to have a Material Adverse Effect.

Section 9.5 Litigation and Judgments. Except as set forth in Schedule 9.5 to the
Disclosure Letter, there is no action, suit, investigation or proceeding before
or by any Governmental Authority or arbitrator pending or threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, except as
set forth in Schedule 9.5 to the Disclosure Letter, there are no outstanding
judgments against the Borrower or any of its Subsidiaries in excess of
$1,000,000.

 

41



--------------------------------------------------------------------------------

Section 9.6 Rights in Properties; Liens. The Borrower and each of its
Subsidiaries has good title to or valid leasehold interests in its respective
Properties, real and personal, and none of such Properties or leasehold
interests of the Borrower or any of its Subsidiaries is subject to any Lien,
except as permitted by Section 11.2.

Section 9.7 Enforceability. The Loan Documents to which the Borrower or any
Subsidiary of the Borrower is a party, when executed and delivered, shall
constitute the legal, valid and binding obligations of the Borrower or such
Subsidiary, as applicable, enforceable against such Person in accordance with
their respective terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

Section 9.8 Approvals. No authorization, approval or consent of, and no filing
or registration with, any Governmental Authority or other third-party is or will
be necessary for (a) the execution, delivery or performance by the Borrower or
any Subsidiary of the Borrower of the Loan Documents to which it is or may
become a party, except for any such authorization, approval or consent that has
been obtained and remains in full force and effect or where the failure to
obtain any such authorization, approval or consent could not reasonably be
expected to have a Material Adverse Effect, or (b) the validity or
enforceability of the Loan Documents to which the Borrower or any Subsidiary of
the Borrower is or may become a party, except for any such authorization,
approval or consent that has been obtained and remains in full force and effect.

Section 9.9 Debt. Neither the Borrower nor any of its Subsidiaries has any Debt,
except as set forth in Schedule 9.9 to the Disclosure Letter or as otherwise
permitted by Section 11.1.

Section 9.10 Taxes. Except as set forth in Schedule 9.10 to the Disclosure
Letter or, after the Closing Date, matters which do not violate Section 10.4,
the Borrower and each Subsidiary of the Borrower have filed all federal and
other material tax returns required to be filed, including all income, franchise
and employment tax returns, and all material property and sales tax returns, and
have paid all of their respective liabilities for taxes, assessments,
governmental charges and other levies shown as due and payable on such returns
and all other material liabilities for taxes, assessments, governmental charges
and other levies that are due and payable other than, in each case, those being
contested in good faith by appropriate proceedings diligently pursued for which
adequate reserves have been established in accordance with GAAP. Except as set
forth in Schedule 9.10 to the Disclosure Letter or, after the Closing Date,
matters which do not violate Section 10.4, there is no pending investigation of
the Borrower or any Subsidiary of the Borrower by any taxing authority with
respect to any liability for tax or of any pending but unassessed tax liability
of the Borrower or any Subsidiary of the Borrower.

Section 9.11 Margin Securities. The Borrower is not engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U), or extending
credit for the purpose of purchasing or carrying margin stock. Following the
application of the proceeds of each borrowing, not more than 25% of the value of
the assets (of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 11.2 or Section 11.8 or subject to any
restriction contained in any agreement or instrument between any Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 13.1(i) will be margin stock.

Section 9.12 ERISA. With respect to each Plan, the Borrower and each Subsidiary
of the Borrower is substantially in compliance with all applicable provisions of
ERISA. Neither a Reportable Event nor a Prohibited Transaction has occurred that
is uncorrected or is continuing with respect to any Plan. No notice of intent to
terminate any active Plan has been filed, nor has any active Plan been
terminated. As of the Closing Date, no circumstances exist that constitute
grounds entitling the PBGC to

 

42



--------------------------------------------------------------------------------

institute proceedings to terminate, or appoint a trustee to administer, a Plan,
nor has the PBGC instituted any such proceedings. Neither the Borrower, nor any
of its Subsidiaries, nor any ERISA Affiliate has completely or partially
withdrawn from a Multiemployer Plan creating undisclosed withdrawal
liability. The Borrower, each Subsidiary of the Borrower, and each ERISA
Affiliate have met their minimum funding requirements under ERISA with respect
to each Plan. Except as set forth in Schedule 9.12 to the Disclosure Letter,
each Plan that is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code has been funded at a
sufficient level to satisfy the minimum funding standards under ERISA and the
Code. Neither the Borrower, nor any of its Subsidiaries, nor any ERISA Affiliate
has any outstanding liability to the PBGC under ERISA (other than liability for
the payment of PBGC premiums in the ordinary course of business). The Borrower
represents and warrants as of the Closing Date that the Borrower is not and will
not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans or the Commitments.

Section 9.13 Disclosure. All factual information furnished by or on behalf of
the Borrower or any Subsidiary of the Borrower to the Agent or any Lender in
writing for purposes of or in connection with this Agreement, the other Loan
Documents or any transaction contemplated herein or therein is, and all other
such factual information hereafter furnished by or on behalf of the Borrower or
any Subsidiary of the Borrower to the Agent or any Lender in writing, taken as a
whole and taken together with the Borrower’s filings with the SEC, will be, true
and accurate in all material respects on the date as of which such information
is dated or certified and not incomplete by omitting to state any fact necessary
to make such information not misleading in any material respect at such time in
light of the circumstances under which such information was provided (it being
recognized by the Lenders that projections and estimates as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by any such projections and estimates may differ from projected
or estimated results).

Section 9.14 Subsidiaries; Capitalization. As of the Closing Date, the Borrower
has no other Subsidiaries other than those listed in Schedule 9.14 to the
Disclosure Letter. As of the Closing Date, Schedule 9.14 to the Disclosure
Letter sets forth the jurisdiction of incorporation or organization of the
Borrower and its Subsidiaries and the percentage of the Borrower’s ownership of
the outstanding Voting Stock of each Subsidiary of the Borrower. All of the
outstanding Capital Stock of the Borrower and its Subsidiaries has been validly
issued, is fully paid, is nonassessable and has not been issued in violation of
any preemptive or similar rights. As of the Closing Date, except as disclosed in
Schedule 9.14 to the Disclosure Letter, there are (a) no outstanding
subscriptions, options, warrants, calls or rights (including preemptive rights)
to acquire, and no outstanding securities or instruments convertible into,
Capital Stock of any of the Borrower’s Subsidiaries and (b) no shareholder
agreements, voting trusts or similar agreements in effect and binding on any
shareholder of (i) to the Borrower’s knowledge, the Borrower or any of its
Capital Stock or (ii) any Subsidiary of the Borrower or any of their respective
Capital Stock. All shares of Capital Stock of the Borrower and its Subsidiaries
were issued in compliance with all applicable state and federal securities laws.

Section 9.15 Material Agreements. Neither the Borrower nor any of its
Subsidiaries is in default, or has knowledge of facts or circumstances that with
the giving of notice or passage of time or both could be expected to result in a
default, in any respect in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement or
instrument (including any indenture, loan or credit agreement, or any lease or
other similar agreement or instrument) to which it is a party where such default
could reasonably be expected to cause a Material Adverse Effect.

Section 9.16 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any law, rule, regulation, order or decree of
any Governmental Authority or arbitrator except for violations which could not
reasonably be expected to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

Section 9.17 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940.

Section 9.18 OFAC/Anti-Corruption Laws.

Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is the Borrower or any Subsidiary located, organized or
resident in a Designated Jurisdiction.

The Borrower and its Subsidiaries have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

Section 9.19 Environmental Matters.

Except as disclosed on Schedule 9.19 to the Disclosure Letter:

(a) to the Borrower’s knowledge, the Borrower, each Subsidiary of the Borrower,
and all of their respective properties, assets and operations are in material
compliance with all Environmental Laws; neither the Borrower nor any of its
Subsidiaries has knowledge of, nor has the Borrower or any Subsidiary of the
Borrower received notice of, any past, present or future condition, event,
activity, practice or incident which interferes with or prevents the material
compliance or continued material compliance of the Borrower or its Subsidiaries
with all Environmental Laws;

(b) the Borrower and its Subsidiaries have obtained and maintained, and are in
material compliance with, all material Permits, licenses and authorizations that
are required under applicable Environmental Laws;

(c) except in compliance in all material respects with applicable Environmental
Laws, during the course of the Borrower’s or any of its Subsidiaries’ ownership
of or operations on any real Property, there has been no generation, treatment,
recycling, storage or disposal of hazardous waste, as that term is defined in
40 CFR Part 261 or any state equivalent, use of underground storage tanks or
surface impoundments, use of asbestos-containing materials or use of
polychlorinated biphenyls (PCB) in hydraulic oils, electrical transformers or
other equipment that could reasonably be expected to have a Material Adverse
Effect, and the use which the Borrower and its Subsidiaries make and intend to
make of their respective properties and assets will not result in the use,
generation, storage, transportation, accumulation, disposal or Release of any
Hazardous Material on, in or from any of their properties or assets that could
reasonably be expected to have a Material Adverse Effect;

(d) neither the Borrower, any of its Subsidiaries, nor any of their respective
currently or previously owned or leased Properties or operations is subject to
any outstanding or, to their knowledge, threatened order from or agreement with
any Governmental Authority or other Person or subject to any judicial or
administrative proceeding with respect to (i) failure to comply with
Environmental Laws, (ii) Remedial Action or (iii) any Environmental Liabilities
arising from a Release or threatened Release, in each case that could reasonably
be expected to have a Material Adverse Effect;

 

44



--------------------------------------------------------------------------------

(e) there are no conditions or circumstances associated with the currently or
previously owned or leased Properties or operations of the Borrower or any
Subsidiary of the Borrower that could reasonably be expected to result in any
Environmental Liabilities or to have a Material Adverse Effect;

(f) neither the Borrower nor any of its Subsidiaries is or operates a treatment,
storage or disposal facility requiring a permit under the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations thereunder or any
comparable provision of state law, and except as would not reasonably be
expected to have a Material Adverse Effect, each of the Borrower and each
Subsidiary of the Borrower is in compliance with all applicable financial
responsibility requirements of all applicable Environmental Laws;

(g) neither the Borrower nor any of its Subsidiaries has filed or failed to file
any notice required under applicable Environmental Law reporting an unauthorized
Release; and

(h) no Lien arising under any Environmental Law has attached to any property or
revenues of the Borrower or any Subsidiary of the Borrower.

Section 9.20 [Reserved].

Section 9.21 Employee Matters. Except as set forth on Schedule 9.21 to the
Disclosure Letter, as of the Closing Date (a) neither the Borrower nor any of
its Subsidiaries, nor any of their respective employees, is subject to any
collective bargaining agreement, (b) no petition for certification or union
election is pending with respect to the employees of the Borrower or any
Subsidiary of the Borrower and no union or collective bargaining unit has sought
such certification or recognition with respect to the employees of the Borrower
or any Subsidiary of the Borrower and (c) there are no strikes, slowdowns, work
stoppages or controversies pending or, to the best knowledge of the Borrower and
the Subsidiaries of the Borrower after due inquiry, threatened between the
Borrower or any Subsidiary of the Borrower and its respective employees.

Section 9.22 Solvency. The Borrower, individually, and the Borrower and the
Subsidiary Guarantors, on a consolidated basis, are Solvent.

Section 9.23 Affected Financial Institution. No Loan Party is an Affected
Financial Institution.

ARTICLE 10

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than contingent Obligations under Sections 15.1
and 15.2 for which no claims have been asserted and obligations in respect of
Hedge Agreements and Treasury Management Agreements) or any Lender has any
Commitment hereunder, it will perform and observe the following covenants:

Section 10.1 Reporting Requirements. The Borrower will furnish to the Agent and
each Lender:

 

45



--------------------------------------------------------------------------------

(a) Annual Financial Statements. As soon as available, and in any event within
seventy-five (75) days (or not later than two (2) Business Days after the date
which consolidated financial statements for such period are required to be
delivered to the SEC under the Securities Laws) after the end of each Fiscal
Year of the Borrower: a copy of the annual audit report of the Borrower for such
Fiscal Year containing, on a consolidated basis, a balance sheet and statements
of income, retained earnings and cash flows as at the end of such Fiscal Year
and for the Fiscal Year then ended, in each case setting forth in comparative
form the figures for the preceding Fiscal Year, all in reasonable detail and
audited and certified on an unqualified basis by Deloitte & Touche LLP or by
other independent registered public accounting firm of recognized standing
selected by the Borrower and reasonably acceptable to the Agent, to the effect
that such report has been prepared in accordance with GAAP and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement;

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days (or not later than two (2) Business Days after the
date which consolidated financial statements for such period are required to be
delivered to the SEC under the Securities Laws) for each of the first three
Fiscal Quarters of each Fiscal Year of the Borrower, beginning with the Fiscal
Quarter ending May 3, 2020, a copy of an unaudited financial report of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and for the
portion of the Fiscal Year then ended containing, on a consolidated basis, a
balance sheet and statements of income, retained earnings and cash flows, in
each case setting forth in comparative form the figures for the corresponding
period of the preceding Fiscal Year, all in reasonable detail certified by the
chief financial officer or Treasurer of the Borrower to have been prepared in
accordance with GAAP and to fairly present the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis, at
the date and for the periods indicated therein, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) Compliance Certificate. As soon as available, and in any event accompanying
the financial statements delivered in accordance with Section 10.1(a) and
Section 10.1(b), a Compliance Certificate, together with schedules setting forth
the calculations supporting the computations therein;

(d) Notice of Litigation, Etc. Promptly after receipt by the Borrower or any
Subsidiary of the Borrower of notice of the commencement thereof, notice of all
actions, suits and proceedings by or before any Governmental Authority or
arbitrator affecting the Borrower or any Subsidiary of the Borrower which could
reasonably be expected to have a Material Adverse Effect;

(e) Notice of Default. As soon as possible and in any event within two
(2) Business Days after the chief executive officer, president, chief financial
officer, any vice president, secretary, assistant secretary, treasurer or any
assistant treasurer of the Borrower has knowledge of the occurrence of a
Default, a written notice setting forth the details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;

(f) ERISA. As soon as possible and in any event within thirty (30) days after
the Borrower or any Subsidiary of the Borrower knows, or has reason to know,
that

(i) any Termination Event with respect to a Plan has occurred or will occur,

(ii) the aggregate present value of the Unfunded Vested Accrued Benefits under
all Plans is equal to an amount in excess of $0 or

 

46



--------------------------------------------------------------------------------

(iii) the Borrower or any Subsidiary of the Borrower is in “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
required by reason of the Borrower’s or any of its Subsidiaries’ complete or
partial withdrawal (as described in Section 4203 or 4205 of ERISA) from such
Multiemployer Plan,

the Borrower will provide the Agent and the Lenders with a certificate of its
chief financial officer or Treasurer setting forth the details of such event and
the action which is proposed to be taken with respect thereto, together with any
notice or filing which may be required by the PBGC or any other Governmental
Authority with respect to such event;

(g) Notice of Material Adverse Effect. As soon as possible and in any event
within four (4) Business Days of the discovery of any event or condition that
could reasonably be expected to have a Material Adverse Effect, notice of the
same;

(h) Proxy Statements, Periodic Reporting, Etc. As soon as available, one copy of
each financial statement, report, notice or proxy statement sent by the Borrower
or any Subsidiary of the Borrower to its stockholders generally and one copy of
each regular, periodic or special report, registration statement or prospectus
filed by the Borrower or any Subsidiary of the Borrower with any securities
exchange or the Securities and Exchange Commission or any successor agency; and

(i) General Information. Promptly, (i) information and documentation reasonably
requested by the Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements, the Beneficial Ownership Regulation or other
applicable anti-money laundering laws and (ii) such other information concerning
the Borrower or any Subsidiary of the Borrower as the Agent or any Lender may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 10.1(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 15.12 or
(ii) on which such documents are posted on the Borrower’s behalf on SyndTrak,
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that in the case of documents that are not
available on http://www.sec.gov, (i) the Borrower shall deliver paper copies of
such documents to the Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Agent or such Lender and (ii) the Borrower shall notify (which may
be by facsimile or electronic mail) the Agent (and the Agent shall thereafter
notify the Lenders) of the posting of any such documents. Except for such
Compliance Certificates, the Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Agent and/or the Arranger may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the

 

47



--------------------------------------------------------------------------------

foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 15.20); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

Section 10.2 Maintenance of Existence; Conduct of Business. Except as permitted
by Section 11.3, the Borrower will, and will cause each Subsidiary of the
Borrower to, preserve and maintain (a) its corporate existence and (b) all of
its leases, privileges, Permits, franchises, qualifications and rights that are
necessary in the ordinary conduct of its business.

Section 10.3 Maintenance of Properties. Except as permitted by Section 11.3, the
Borrower will, and will cause each Subsidiary of the Borrower to, maintain, keep
and preserve all of its material Properties necessary in the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

Section 10.4 Taxes and Claims. The Borrower will, and will cause each Subsidiary
of the Borrower to, pay or discharge at or before maturity or before becoming
delinquent (a) all taxes, levies, assessments and governmental charges imposed
on it or its income or profits or any of its property and (b) all lawful claims
for labor, material and supplies, which, if unpaid, might become a Lien upon any
of its property; provided that neither the Borrower nor any Subsidiary of the
Borrower shall be required to pay or discharge any tax, levy, assessment or
governmental charge or charge for labor, material and supplies (i)(A) which is
being contested in good faith by appropriate proceedings diligently pursued, and
for which adequate reserves in accordance with GAAP have been established or
(B) could not reasonably be expected to result in a Material Adverse Effect and
(ii) if the failure to pay the same would not result in a Lien on the Property
of the Borrower or a Subsidiary of the Borrower other than a Permitted Lien.

Section 10.5 Insurance. To the extent reasonably available at commercially
reasonable expense, the Borrower will, and will cause each of its Subsidiaries
to, keep insured by financially sound and reputable insurers that are not
Affiliates of the Borrower all Property of a character usually insured by
responsible businesses engaged in the same or a similar business similarly
situated against loss or damage of the kinds and in the amounts customarily
insured against by such corporations or entities and carry such other insurance
as is usually carried by such businesses.

Section 10.6 Inspection Rights. The Borrower will, and will cause each of its
Subsidiaries to, permit representatives and agents of the Agent and each Lender,
during normal business hours and upon reasonable notice to the Borrower no more
than once per year (unless an Event of Default has occurred and is continuing),
to examine, copy and make extracts from the Borrower’s or any of such
Subsidiaries’ books and records, to visit and inspect the Borrower’s or any of
such Subsidiaries’ Properties and to discuss the business, operations and
financial condition of the Borrower or any of its Subsidiaries with the officers
and independent certified public accountants of such Person. The Borrower will,
and will cause each of its Subsidiaries to, authorize its accountants in writing
(with a copy to the Agent) to comply with this Section.

 

48



--------------------------------------------------------------------------------

Section 10.7 Keeping Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, maintain proper books of record and account in which
full, true and correct entries in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities.

Section 10.8 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all applicable laws
(including all Environmental Laws, ERISA, the Code, Regulation U and Regulations
T and X of the FRB), rules, regulations, orders and decrees of a material nature
of any Governmental Authority or arbitrator other than any such laws, rules,
regulations, orders and decrees contested by appropriate actions or proceedings
diligently pursued, if adequate reserves in conformity with GAAP and
satisfactory to the Agent are established with respect thereto and except for
violations which could not reasonably be expected to have a Material Adverse
Effect.

Section 10.9 Compliance with Agreements. The Borrower will, and will cause each
of its Subsidiaries to, comply with all agreements, contracts and instruments
binding on it or affecting its properties or business other than such
noncompliance which could not reasonably be expected to have a Material Adverse
Effect.

Section 10.10 Further Assurances.

(a) Further Assurance. The Borrower will, and will cause each of its
Subsidiaries to, execute and/or deliver pursuant to this clause (a) such further
documentation and take such further action as may be reasonably requested by the
Required Lenders to carry out the provisions and purposes of the Loan Documents.

(b) Subsidiary Joinder. The Borrower shall, and shall cause each Domestic
Subsidiary of the Borrower to, execute and deliver to the Agent such
documentation, including a Joinder Agreement, as the Agent may require to cause
each such Domestic Subsidiary to become a party to the Subsidiary Guaranty as
required by Article 7.

Section 10.11 ERISA. With respect to each Plan, the Borrower will, and will
cause each of its Subsidiaries to, comply with all minimum funding requirements
and all other material requirements of ERISA so as not to give rise to any
unfunded or unreserved liability in excess of $5,000,000.

Section 10.12 Anti-Corruption Laws. The Borrower will, and will cause each of
its Subsidiaries to, conduct its businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance in all material respects with such laws.

 

49



--------------------------------------------------------------------------------

ARTICLE 11

NEGATIVE COVENANTS

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than contingent Obligations under Sections 15.1
and 15.2 for which no claims have been asserted and obligations in respect of
Hedge Agreements and Treasury Management Agreements) or any Lender has any
Commitment hereunder, the Borrower will perform and observe the following
covenants:

Section 11.1 Debt. The Borrower will not, nor will it permit any Subsidiary of
the Borrower to, incur, create, assume or permit to exist any Debt, except:

(a) Debt to the Lenders pursuant to the Loan Documents;

(b) Debt described on Schedule 9.9 to the Disclosure Letter and any extensions,
renewals or refinancings of such existing Debt so long as (i) the principal
amount of such Debt after such renewal, extension or refinancing shall not
exceed the principal amount of such Debt which was outstanding immediately prior
to such renewal, extension or refinancing and (ii) such Debt shall not be
secured by any assets other than assets securing such Debt, if any, prior to
such renewal, extension or refinancing;

(c) Debt of a Subsidiary owed to the Borrower or another Subsidiary;

(d) Guarantees and other Debt incurred in the ordinary course of business with
respect to surety and appeal bonds, performance and return-of-money bonds,
banker’s acceptances and other similar obligations including those of the type
described in Section 11.2(f);

(e) Debt secured by Liens permitted by Section 11.2(g);

(f) Debt of the type described in clause (j) of the definition of Debt;

(g) Debt constituting obligations to reimburse worker’s compensation insurance
companies for claims paid by such companies on behalf of the Borrower or any
Subsidiary of the Borrower in accordance with the policies issued to the
Borrower or any such Subsidiary;

(h) Debt secured by the Liens permitted by Section 11.2(d) and Section 11.2(e);

(i) (A) unsecured Debt arising under, created by and consisting of Treasury
Management Agreements or Hedge Agreements, provided, (i) such Hedge Agreements
shall have been entered into for the purpose of hedging actual risk and not for
speculative purposes and (ii) that each counterparty to such Hedge Agreement
shall be a Lender (or an Affiliate thereof) or shall be rated at least AA- by
Standard and Poor’s Rating Service or Aa3 by Moody’s Investors Service, Inc.,
and (B) unsecured Debt arising under Bond Hedge Transactions;

(j) Debt arising from endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business of the
Borrower or a Subsidiary of the Borrower;

(k) Debt consisting of letters of credit and reimbursement obligations therefor
(and Guarantees of such reimbursement obligations) incurred in the ordinary
course of business;

(l) Guarantees of Debt to the extent such Debt is otherwise permitted by this
Section 11.1;

(m) in addition to the Debt described in the foregoing clauses (a) through (l),
other Debt of the Borrower and the Guarantors; provided that (i) at the time of
incurrence of such Debt, the Borrower shall be in pro forma compliance with
Article 12 as of the date of and after giving effect to such incurrence and
(ii) to the extent such Debt is secured, such Liens are permitted by
Section 11.2(n); and

 

50



--------------------------------------------------------------------------------

(n) in addition to the Debt described in the foregoing clauses (a) through (l),
other Debt of Subsidiaries of the Borrower that are not Guarantors which does
not exceed (1) during the Covenant Restriction Period, $60,000,000 and
(2) thereafter, 10 percent (10.0%) of the Borrower’s Tangible Net Worth in
aggregate principal amount at any time outstanding; provided that to the extent
such Debt is secured, such Liens are permitted by Section 11.2(n).

Section 11.2 Limitation on Liens and Restrictions on Subsidiaries. The Borrower
will not, nor will it permit any Subsidiary of the Borrower to, incur, create,
assume or permit to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except the following:

(a) existing Liens described on Schedule 11.2 to the Disclosure Letter and the
continuation or renewals of Liens in connection with any extensions, renewals or
refinancings of the Debt secured by such Liens as permitted under
Section 11.1(b), provided that (i) no such Lien is expanded to cover any
additional Property (other than after acquired title in or on such Property and
proceeds of the existing collateral) after the Closing Date and (ii) no such
Lien is spread to secure any additional Debt after the Closing Date;

(b) Liens in favor of the Agent, for the benefit of the Agent and the holders of
the Obligations;

(c) encumbrances consisting of easements, zoning restrictions or other
restrictions on the use of real Property that do not (individually or in the
aggregate) materially detract from the value of the real Property encumbered
thereby or materially impair the ability of the Borrower or such Subsidiary to
use such real Property in its business;

(d) Liens for taxes, assessments or other governmental charges (but excluding
environmental Liens or Liens under ERISA) that are not delinquent or which are
being contested in good faith and for which adequate reserves have been
established in accordance with GAAP;

(e) contractual or statutory Liens of mechanics, materialmen, warehousemen,
carriers, landlords or other similar Liens securing obligations that are not
overdue or are being contested in good faith by appropriate proceedings
diligently pursued and for which adequate reserves have been established in
accordance with GAAP and are incurred in the ordinary course of business;

(f) Liens resulting from deposits to secure payments of worker’s compensation,
unemployment insurance or other social security programs or to secure the
performance of tenders, statutory obligations, leases, insurance contracts,
surety and appeal bonds, bids and other contracts incurred in the ordinary
course of business (other than for payment of Debt);

(g) Liens for purchase money obligations, Liens securing Capital Lease
Obligations and Liens on real property securing construction or permanent real
estate financing where: (i) with respect to Liens on real property under
synthetic leases, any such Lien does not exceed an amount equal to 100% of the
lessor’s (or the lessor’s lender’s) contribution to the costs of the real
property and improvements under synthetic lease agreements, including amounts
incurred under such synthetic leases on account of bank fees, closing expenses,
capitalized interest and other similar obligations; and (ii) in all other cases,
the Lien does not exceed 100% of the cost of the real property and all
improvements thereon and does not extend beyond the property purchased or
constructed and does not extend to any other property other than the property
purchased or constructed; provided that the Debt secured by any such Lien is
permitted under Section 11.1(e) or (f);

 

51



--------------------------------------------------------------------------------

(h) any attachment or judgment Lien not constituting an Event of Default;

(i) any interest or title of a licensor, lessor or sublessor under any license
or lease and any interest or title of a licensee, lessee or sublessee under any
license, cross-license or lease in any event entered into in the ordinary course
of business and not otherwise prohibited by the terms of this Agreement;

(j) Liens against equipment arising from precautionary UCC financing statement
filings regarding operating leases entered into by such Person in the ordinary
course of business;

(k) Liens in favor of financial institutions arising as a matter of law or
otherwise and encumbering deposits of cash or financial assets (including the
right of set-off) held by such financial institutions in the ordinary course of
business in connection with deposit or securities accounts, provided that no
such account is (x) a dedicated cash collateral account and/or is subject to
restrictions against access in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (y) intended by the Borrower or any
Subsidiary to provide collateral to the applicable financial institution;

(l) Liens (including statutory and common law liens) in or against goods,
documents or instruments, including proceeds (including insurance proceeds),
products, accessions, substitutions and replacements related thereto, related to
or arising out of commercial or documentary letter of credit transactions, to
the extent that such letter of credit transactions constitute permitted Debt
under Section 11.1(k);

(m) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties incurred in the ordinary course of business
in connection with the importation of goods, which customs duties are not
overdue; and

(n) Liens securing Debt in an aggregate principal amount outstanding at any time
not exceeding (1) during the Covenant Restriction Period, $30,000,000 and
(2) thereafter, the greater of (x) $60,000,000 and (y) 5% of the Borrower’s
Tangible Net Worth.

Section 11.3 Mergers, Etc. The Borrower will not, nor will it permit any
Subsidiary of the Borrower to merge with or consolidate with any Person or
purchase or otherwise acquire all or a substantial part of the business or
Property of any Person or all or a substantial part of the business or Property
of a division or branch of a Person or a majority interest in the Capital Stock
of any Person, or wind-up, dissolve or liquidate itself; provided that
notwithstanding the foregoing or any other provision of this Agreement as long
as no Default exists or would result therefrom:

(a) a Subsidiary of the Borrower may wind-up, dissolve or liquidate if its
Property is transferred to the Borrower or a Wholly-Owned Subsidiary;

(b) any Subsidiary of the Borrower may merge or consolidate with the Borrower
(provided the Borrower is the surviving entity) or a Wholly-Owned Subsidiary
(provided the Wholly-Owned Subsidiary is the surviving entity);

 

52



--------------------------------------------------------------------------------

(c) subsequent to the end of the Covenant Restriction Period, the Borrower or
any Wholly-Owned Subsidiary may make Permitted Acquisitions; and

(d) to the extent the Required Lenders agree in writing, the Borrower or any
Wholly-Owned Subsidiary may make additional acquisitions not included in
Permitted Acquisitions.

Section 11.4 Stock Repurchases.

During the Covenant Restriction Period, the Borrower will not, nor will it
permit any Subsidiary of the Borrower to repurchase any shares of its Capital
Stock except:

(a) the Borrower may acquire its Capital Stock as the purchase price for, or
otherwise in connection with (including for purposes of satisfying a tax
obligation), the exercise or vesting of an equity award issued under an equity
compensation plan or pursuant to any stock option issued by the Borrower; and

(b) the issuance of, entry into (including any payments of premiums in
connection therewith), performance of obligations under (including any payments
of interest), and conversion, exercise, repurchase, redemption, settlement or
early termination or cancellation of (whether in whole or in part and including
by netting or set-off) (in each case, whether in cash, common stock of the
Borrower or, following a merger event or other change of the common stock of the
Borrower, other securities or property), or the satisfaction of any condition
that would permit or require any of the foregoing, any Convertible Debt, any
Bond Hedge Transaction and any Warrant Transaction, in each case, shall not be
deemed to be a repurchase of Capital Stock prohibited by this Section 11.4.

Section 11.5 [Reserved].

Section 11.6 [Reserved].

Section 11.7 Transactions with Affiliates. Without limiting any other provision
of this Article XI, the Borrower will not, nor will it permit any Subsidiary of
the Borrower to, enter into any transaction, including the purchase, sale or
exchange of property or the rendering of any service, with any Affiliate (as
used in this Section 11.7 the term “Affiliate” shall exclude any Subsidiary of
the Borrower, and when such term is used with respect to a Subsidiary of the
Borrower, shall exclude the Borrower) of the Borrower or such Subsidiary of the
Borrower, except (i) in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than would
be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of the Borrower or such Subsidiary, (ii) dividends, distributions and
share repurchases by the Borrower, (iii) issuances and sales by the Borrower of
Capital Stock and receipt by the Borrower of the proceeds of such issuances and
sales, (iv) reasonable and customary fees paid to, and the reimbursement of
reasonable out-of-pocket expenses incurred by, members of the board of directors
(or similar governing body) of the Borrower or any of its Subsidiaries;
(iv) compensation arrangements, indemnification arrangements and agreements, and
benefit plans for directors, officers and other employees of the Borrower and
its Subsidiaries entered into or maintained or established in the ordinary
course of business; (v) employment and severance agreements or arrangements
entered into by the Borrower or any Subsidiary in the ordinary course of
business; and (vi) extraordinary retention, bonus or similar arrangements
approved by the Borrower’s board of directors (or a committee thereof).

 

53



--------------------------------------------------------------------------------

Section 11.8 Disposition of Assets. The Borrower will not, nor will it permit
any Subsidiary of the Borrower to, sell, lease, assign, transfer or otherwise
voluntarily dispose of any of its Property other than (a) sales of inventory in
the ordinary course of business, (b) sales or other dispositions of assets in
the ordinary course of business in connection with the closing of any retail
location of the Borrower or any Subsidiary of the Borrower, (c) dispositions of
obsolete or worn out equipment in the ordinary course of business, (d) transfers
or dispositions of assets by a Subsidiary to the Borrower or a Wholly-Owned
Subsidiary, (e) transfers or dispositions of assets by the Borrower to a
Subsidiary, (f) transfers consisting of the lease or licenses of Property in the
ordinary course of business consistent with past practice (g) other transfers
permitted pursuant to this Article XI, and (h) sales or other dispositions of
assets in any Fiscal Year where the net book value of the assets disposed of
does not exceed: (1) during the Covenant Restriction Period, $25,000,000 in the
aggregate and (2) thereafter, the greater of (x) $125,000,000 and (y) 15% of the
Borrower’s Tangible Net Worth as of the last day of the immediately preceding
Fiscal Year. For the avoidance of doubt, none of (a) the sale of any Convertible
Debt, (b) the sale of any Warrant Transaction, (c) the purchase of any Bond
Hedge Transaction, nor (d) the performance by Borrower of its obligations under
any Convertible Debt, any Warrant Transaction or any Bond Hedge Transaction,
shall constitute a sale or disposition of assets for purposes of this
Section 11.8.

Section 11.9 Lines of Business. The Borrower will not, nor will it permit any
Subsidiary of the Borrower to, engage in any material line or lines of business
activity other than the business activities in which they are engaged on the
Closing Date or a business reasonably related, incidental or complementary
thereto.

Section 11.10 Limitations on Restrictions Affecting the Borrower and its
Subsidiaries. Neither the Borrower nor any Subsidiary of the Borrower (i) shall
enter into or assume any agreement (other than the Loan Documents) prohibiting
the creation or assumption of any Lien in favor of the Agent and the Lenders
under the Loan Documents upon its Properties, whether now owned or hereafter
acquired, or (ii) will create or suffer to exist or become effective any
consensual restriction of any kind on the ability of the Borrower or any
Subsidiary of the Borrower to (a) pay dividends or make any other distribution
on any of a Subsidiary’s Capital Stock, (b) pay any Debt owed to the Borrower or
any Subsidiary of the Borrower, (c) make loans or advances to the Borrower or
any Subsidiary of the Borrower, (d) transfer any Property of the Borrower or any
Subsidiary of the Borrower to any other Person, or (e) make any prepayment of
any of the Obligations, if any such restriction is materially more burdensome to
the Borrower or any Subsidiary of the Borrower than any similar restriction in
this Agreement or any other Loan Document, provided that the foregoing shall not
apply to: (1) restrictions and conditions imposed by applicable law;
(2) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets subject to such leases,
licenses or similar agreements, as the case may be); (3) restrictions with
respect to the disposition or transfer of assets or property in asset sale
agreements, stock sale agreements and other similar agreements in respect of
transactions not otherwise prohibited hereunder, pending the closing of such
disposition or transfer (provided that in each case (A) the Borrower or any
Subsidiary party to any such agreement is the seller, and (B) such restrictions
are limited to the property or assets that are the subject of such agreement);
(4) customary restrictions with respect to the disposition or distribution of
assets or property in joint venture agreements, partnership agreements and other
similar agreements entered into in the ordinary course of business and in
respect of transactions not otherwise prohibited hereunder, in each case so long
as the joint venture, partnership or other subject of such agreement is not a
Subsidiary of the Borrower; (5) restrictions in agreements evidencing Debt
permitted by Section 11.1(b), (e) or (f) that impose restrictions on the
property financed by or the subject of such Debt (including the products,
proceeds (including insurance proceeds), accessions, replacements, substitutions
and improvements thereto) and restrictions in agreements evidencing Liens
permitted by

 

54



--------------------------------------------------------------------------------

Section 11.2(a), (f) (g) or (n) which affect only the assets subject to such
Liens; and (6) (x) restrictions imposed by the Loan Documents (and, for the
avoidance of doubt, any agreements in favor of a Lender that incorporate by
reference any of the covenants in Article 11 or Article 12 of this Agreement, so
long as such agreements are otherwise permitted by the terms of this Agreement),
(y) restrictions imposed by the Existing Agreement, and (z) restrictions imposed
by Debt incurred pursuant to Section 11.1(m) so long as such restrictions are
not materially more onerous on the Borrower and its Subsidiaries than the
restrictions imposed by the Loan Documents.

Section 11.11 Environmental Protection. The Borrower will not, nor will it
permit any Subsidiary of the Borrower to, (a) use (or permit any tenant to use)
any of its Properties for the handling, processing, storage, transportation or
disposal of any Hazardous Material except in compliance with applicable
Environmental Laws, (b) generate any Hazardous Material except in compliance
with applicable Environmental Laws, (c) conduct any activity that is likely to
cause a Release or threatened Release of any Hazardous Material in violation of
any Environmental Law or (d) otherwise conduct any activity or use any of its
Properties in any manner that in any material respect violates or is likely to
violate any Environmental Law or create any Environmental Liabilities for which
the Borrower or any Subsidiary of the Borrower would be responsible, in each
case, in a manner that could reasonably be expected to have a Material Adverse
Effect.

Section 11.12 ERISA. The Borrower will not, nor will it permit any Subsidiary of
the Borrower to:

(a) allow or take (or permit any ERISA Affiliate to take) any action which would
cause any unfunded or unreserved liability for benefits under any Plan
(exclusive of any Multiemployer Plan) in excess of $5,000,000 to exist or to be
created; or

(b) with respect to any Multiemployer Plan, allow or take (or permit any ERISA
Affiliate to take) any action which would cause any unfunded or unpaid liability
by the Borrower or any ERISA Affiliate to any Multiemployer Plan in excess of
$5,000,000 to exist or to be created, either individually as to any such Plan or
in the aggregate as to all such Plans.

Section 11.13 Sanctions. The Borrower will not, nor will it permit any
Subsidiary of the Borrower to directly or indirectly, use the proceeds of any
extension of credit hereunder, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Agent or otherwise) of Sanctions.
The Borrower will not, nor will it permit any Subsidiary of the Borrower to
directly or indirectly, use the proceeds of any extension of credit hereunder
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

ARTICLE 12

FINANCIAL COVENANT

The Borrower covenants and agrees that, as long as the Obligations or any part
thereof are outstanding (other than contingent Obligations under Sections 15.1
and 15.2 for which no claims have been asserted and obligations in respect of
Hedge Agreements and Treasury Management Agreements) or any Lender has any
Commitment hereunder:

 

55



--------------------------------------------------------------------------------

(a) prior to the termination of the Covenant Restriction Period, the Borrower
shall not permit the Leverage Ratio calculated as of the end of any Fiscal
Quarter, for the preceding twelve (12) Fiscal Periods then ending, to exceed (i)
3.50 to 1.0 with respect to the Fiscal Quarter ending April 30, 2020, (ii) 4.25
to 1.0 with respect to the Fiscal Quarter ending July 31, 2020, (iii) 5.50 to
1.0 with respect to the Fiscal Quarter ending October 30, 2020, (iv) 5.90 to 1.0
with respect to the Fiscal Quarter ending January 31, 2021 and (v) 5.00 to 1.0
with respect to each Fiscal Quarter ending thereafter;

(b) upon and after the termination of the Covenant Restriction Period, the
Borrower shall not permit the Leverage Ratio calculated as of the end of any
Fiscal Quarter, for the preceding twelve (12) Fiscal Periods then ending, to
exceed 3.50 to 1.0; and

(c) the Borrower shall not permit the Interest and Rent Coverage Ratio
calculated as of the end of any Fiscal Quarter, for the preceding twelve
(12) Fiscal Periods then ending, to be less than 1.25 to 1.0.

ARTICLE 13

DEFAULT

Section 13.1 Events of Default. Each of the following shall be deemed an “Event
of Default”:

(a) the Borrower shall fail to pay (i) when due and in the currency required any
principal owing with respect to any Loan payable under any Loan Document or any
part thereof, (ii) within three (3) Business Days of the date due any interest
on any Loan or fees payable under the Loan Documents or any part thereof or
(iii) within three (3) Business Days after the date the Borrower receives
written notice of the failure to pay when due, any other Obligation or any part
thereof, or any indebtedness, liability or obligation due to any Lender under
any Hedge Agreement;

(b) any representation, warranty or certification made or deemed made by the
Borrower or any Subsidiary of the Borrower (or any of their respective officers)
in any Loan Document or in any certificate, report, notice or financial
statement furnished at any time in connection with any Loan Document shall be
false, misleading or erroneous in any material respect when made or deemed to
have been made;

(c) the Borrower or any Subsidiary of the Borrower shall fail to perform,
observe or comply with any covenant, agreement or term contained in Section 2.4,
Section 5.4(a), Section 10.1, Section 10.2, Section 10.6, Section 10.10, Article
11 (other than related to non-consensual Liens under Section 11.2) or Article
12;

(d) the Borrower or any Subsidiary of the Borrower shall fail to perform,
observe or comply with any other agreement or term contained in any Loan
Document (other than as described in Section 13.1(a), Section 13.1(b) or
Section 13.1(c)) and (i) such failure shall continue for a period of thirty
(30) days after the earlier of (A) the date the Agent provides the Borrower with
notice thereof or (B) the date the Borrower should have notified the Agent
thereof in accordance with Section 10.1(e) or (ii) as otherwise specifically
provided by any other Loan Document;

 

56



--------------------------------------------------------------------------------

(e) the Borrower or any Subsidiary of the Borrower shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, examiner, liquidator or the like of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the United States
Bankruptcy Code (as now or hereafter in effect, the “Bankruptcy Code”), (iv)
institute any proceeding or file a petition seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganization, liquidation,
dissolution, winding-up or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code,
(vi) admit in writing its inability to or be generally unable to pay its debts
as such debts become due or (vii) take any corporate action for the purpose of
effecting any of the foregoing;

(f) (i) a proceeding or case shall be commenced, without the application,
approval or consent of the Borrower or any Subsidiary of the Borrower in any
court of competent jurisdiction, seeking (A) its reorganization, liquidation,
dissolution, arrangement or winding-up or the composition or readjustment of its
debts, (B) the appointment of a receiver, custodian, trustee, examiner,
liquidator or the like of the Borrower or such Subsidiary or of all or any
substantial part of its Property or (C) similar relief in respect of the
Borrower or such Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or readjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of sixty (60) or more days or (ii) an order
for relief against the Borrower or any Subsidiary shall be entered in an
involuntary case under the Bankruptcy Code;

(g) the Borrower or any Subsidiary of the Borrower shall fail within a period of
thirty (30) days after the commencement thereof to discharge or obtain a stay of
any attachment, sequestration, forfeiture or similar proceeding or proceedings
involving an aggregate amount in excess of $50,000,000 against any of its assets
or Properties;

(h) a final judgment or judgments for the payment of money in excess of
$50,000,000 in the aggregate (to the extent not paid or fully covered by
insurance acknowledged by a carrier reasonably acceptable to the Agent) shall be
rendered by a court or courts against the Borrower or any Subsidiary of the
Borrower and the same shall not be satisfied, discharged or dismissed (or
provision shall not be made for such satisfaction, discharge or dismissal), or a
stay of execution or other stay of enforcement thereof shall not be procured,
within sixty (60) days from the date of entry thereof and the Borrower or any
Subsidiary of the Borrower, as applicable, shall not, within said period of
sixty (60) days, or such longer period during which execution of the same shall
have been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal;

(i) (i) the Borrower or any Subsidiary of the Borrower shall fail to pay when
due any principal of or interest on any Debt (other than the Obligations) beyond
the period of grace (if any) if the aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of the affected
Debt equals or exceeds $50,000,000, or the maturity of any such Debt shall have
been accelerated or shall have been required to be prepaid prior to the stated
maturity thereof, or any event shall have occurred with respect to any Debt in
the aggregate principal amount equal to or in excess of $50,000,000 that permits
the holder or holders of such Debt or any Person acting on behalf of such holder
or holders to accelerate the maturity thereof or require any prepayment (other
than the right to require any prepayment pursuant to (x) a regularly scheduled
option to require the Borrower or any Subsidiary to repurchase or prepay such
Debt or (y) any redemption,

 

57



--------------------------------------------------------------------------------

repurchase or prepayment voluntarily initiated by the Borrower or any
Subsidiary) thereof; provided that (1) any prepayment, redemption or conversion
of any Convertible Debt in accordance with its terms (except as the result of
any default or event of default by the Borrower or Subsidiary thereunder or a
“change of control”, “fundamental change” or similar occurrence thereunder)
shall not be an Event of Default pursuant to this Section 13.1(i) and (2) no
early payment requirement or unwinding or termination with respect to any Hedge
Agreement shall, in and of itself, constitute an Event of Default under this
Section 13.1(i) unless there occurs under any related Hedge Agreement an Early
Termination Date (as defined in such Hedge Agreement) resulting from (A) any
event of default under such Hedge Agreement as to which the Borrower or any
Subsidiary of the Borrower is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Hedge
Agreement as to which the Borrower or any Subsidiary of the Borrower is an
Affected Party (as so defined); or (ii) there occurs under any Bond Hedge
Transactions or Warrant Transactions an Early Termination Date (as defined
therein) resulting from any event of default thereunder as to which the Borrower
or any of its Subsidiaries is the Defaulting Party (as defined therein) and the
termination value (determined on a net basis) owed by the Borrower or Subsidiary
as a result thereof, taken together, is greater than $50,000,000;

(j) this Agreement or any other Loan Document shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by the Borrower or any Subsidiary, or
the Borrower or any Subsidiary shall deny that it has any further liability or
obligation under any of the Loan Documents;

(k) any of the following events shall occur or exist with respect to the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate and in each
case, such event or condition, together with all other such events or
conditions, if any, have subjected or could in the reasonable opinion of the
Agent or the Required Lenders subject the Borrower or any Subsidiary of the
Borrower (or any combination thereof) to any tax, penalty or other liability to
a Plan, a Multiemployer Plan, the PBGC or otherwise (or any combination thereof)
which in the aggregate could reasonably be expected to exceed $50,000,000: (i)
any Prohibited Transaction involving any Plan; (ii) any Reportable Event with
respect to any Plan; (iii) the filing under Section 4041 of ERISA of a notice of
intent to terminate any Plan or the termination of any Plan; (iv) any event or
circumstance that could reasonably be expected to constitute grounds entitling
the PBGC to institute proceedings under Section 4042 of ERISA for the
termination of, or for the appointment of a trustee to administer, any Plan, or
the institution by the PBGC of any such proceedings; or (v) the complete or
partial withdrawal under Section 4201 or 4204 of ERISA from a Multiemployer Plan
or the reorganization, insolvency or termination of any Multiemployer Plan; or

(l) the occurrence of a Change of Control.

Section 13.2 Remedies; Application of Funds. If any Event of Default shall occur
and be continuing, the Agent may (and if directed by the Required Lenders,
shall) do any one or more of the following:

(a) Acceleration. By notice to the Borrower, declare all outstanding principal
of and accrued and unpaid interest on the Loans and all other amounts payable by
the Borrower under the Loan Documents immediately due and payable, and the same
shall thereupon become immediately due and payable, without further notice,
demand, presentment, notice of dishonor, notice of acceleration, notice of
intent to accelerate, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower except as where required by the specific
terms of this Agreement or the other Loan Documents;

 

58



--------------------------------------------------------------------------------

(b) Termination of Commitments. Declare the Commitments to be terminated,
whereupon such Commitments shall be terminated;

(c) [Reserved];

(d) Judgment. Reduce any claim to judgment;

(e) Rights. Exercise any and all rights and remedies afforded by the laws of the
State of California, or any other jurisdiction governing any of the Loan
Documents, by equity or otherwise; and

provided, however, that, upon the occurrence of an Event of Default under
Section 13.1(e) or Section 13.1(f) with respect to the Borrower or any
Guarantor, the Commitments of all of the Lenders shall automatically terminate
and the outstanding principal of and accrued and unpaid interest on the Loans
and all other amounts payable by the Borrower or any other party under the Loan
Documents shall thereupon become immediately due and payable, in each case
without further act of the Agent or any Lender, and in each case without notice,
demand, presentment, notice of dishonor, notice of acceleration, notice of
intent to accelerate, protest or other formalities of any kind, all of which are
hereby expressly waived by the Borrower.

(f) Application of Funds. After the exercise of remedies provided for in
Section 13.2 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article 6)
payable to the Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorney who may be employees of
any Lender))and amounts payable under Article 6), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, liabilities under any Hedge Agreement with any Lender or
any Affiliate of a Lender and as to which the Agent has received notice of the
amounts owed thereunder from the applicable Lender or any Affiliate of a Lender
party to a Hedge Agreement and (b) payment of amounts due under any Treasury
Management Agreement between any Loan Party and any Lender or any Affiliate of a
Lender, ratably among them in proportion to the respective amounts described in
this clause Fourth payable to them; and

 

59



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

Section 13.3 Performance by the Agent. Upon the occurrence of a Default, if the
Borrower or any Guarantor shall fail to perform any agreement in accordance with
the terms of the Loan Documents, the Agent may, and at the direction of the
Required Lenders shall, perform or attempt to perform such agreement on behalf
of the Borrower or such Guarantor, as applicable. In such event, at the request
of the Agent, the Borrower shall promptly pay any amount expended by the Agent
or the Lenders in connection with such performance or attempted performance, to
the Agent at the Principal Office together with interest thereon at the Default
Rate applicable to Base Rate Loans from the date of such expenditure to the date
such expenditure is paid in full. Notwithstanding the foregoing, it is expressly
agreed that neither the Agent, the Arranger, nor any Lender shall have any
liability or responsibility for the performance of any obligation of the
Borrower or any Guarantor under any Loan Document.

Section 13.4 Set-off. If an Event of Default shall have occurred and be
continuing, each Lender (after obtaining the prior written consent of the Agent)
is hereby authorized at any time and from time to time, without notice to the
Borrower or any other Person (any such notice being hereby expressly waived), to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, but excluding any account established by the Borrower as a
fiduciary for another party) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Borrower against
any and all of the Obligations now or hereafter existing under any Loan
Document, irrespective of whether or not the Agent or such Lender shall have
made any demand under such Loan Documents and although the Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of set-off, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 5.10 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of set-off. Each Lender agrees promptly to notify the Borrower (with
a copy to the Agent) after any such set-off and application; provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights and remedies of each Lender hereunder are in addition to
other rights and remedies (including other rights of set-off) which such Lender
may have.

Section 13.5 Continuance of Default. For purposes of all Loan Documents, a
Default shall be deemed to have continued and exist until the Agent shall have
actually received evidence satisfactory to the Agent that such Default shall
have been remedied.

 

60



--------------------------------------------------------------------------------

ARTICLE 14

THE AGENT

Section 14.1 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except with respect to the consent requirements under
Section 14.6, the provisions of this Article are solely for the benefit of the
Agent and the Lenders, and neither the Borrower nor any Guarantor shall have
rights as a third-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 14.2 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.

Section 14.3 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 15.10 and 13.2) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower or a Lender.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants,

 

61



--------------------------------------------------------------------------------

agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article 8 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

Section 14.4 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of any Loan
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 14.5 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. The Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

Section 14.6 Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower at all times other than during the existence of an Event of Default
(which consent will not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders, after
consulting with the Lenders and the Borrower, appoint a successor Agent meeting
the qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 15.1 and 15.2 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

 

62



--------------------------------------------------------------------------------

Section 14.7 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 14.8 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Borrower or
any Guarantor, the Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations arising under
the Loan Documents that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agent and their respective
agents and counsel and all other amounts due the Lenders and the Agent under
Sections 4.6, 4.7, 15.1 and 15.2) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 4.7, 15.1 and 15.2.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 14.9 Guaranty Matters. The Lenders irrevocably authorize the Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under the Guaranties if such Person ceases to be a Subsidiary of the Borrower as
a result of a transaction permitted hereunder. Upon request by the Agent at any
time, the Required Lenders will confirm in writing the Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 14.9.

Section 14.10 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Arranger or Syndication Agents,
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent or a Lender
hereunder.

 

63



--------------------------------------------------------------------------------

Section 14.11 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and each Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

(i) none of the Agent or any Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),

 

64



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Agent or any
Arranger or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.

The Agent and each Arranger hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees, unused
commitment fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE 15

MISCELLANEOUS

Section 15.1 Attorney Costs, Expenses and Documentary Taxes. The Borrower agrees
(a) to pay or reimburse the Agent for, promptly after presentation of supporting
documents, all reasonable costs and expenses incurred in connection with the
syndication of the credit facilities provided for herein, the development,
preparation, negotiation and execution of this Agreement and the

 

65



--------------------------------------------------------------------------------

other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated) and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
and (b) to pay or reimburse the Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement or
preservation of any rights or remedies under this Agreement or the other Loan
Documents and in connection with the Loans issued hereunder (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any proceeding under
any insolvency law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and documentary taxes related thereto, and other
out-of-pocket expenses incurred by the Agent and the cost of independent public
accountants and other outside experts retained by the Agent or any Lender. All
amounts due under this Section 15.1 shall be payable within thirty (30) Business
Days after demand therefor. The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Obligations.

Section 15.2 Indemnification; Damage Waiver.

(a) Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Related
Parties (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (limited, in the case of
Attorney Costs, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel for all such Indemnitees, taken
as a whole and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnitees, taken as a whole, and, solely in the
case of an actual or perceived conflict of interest, one additional counsel in
each applicable jurisdiction to the affected Indemnitee) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (i) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby or, in the case of the Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Commitment or Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any Subsidiary or Affiliate of the
Borrower, or any Environmental Liability related in any way to the Borrower or
any Subsidiary or Affiliate of the Borrower or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding), whether brought by a third-party, the
Borrower or a Guarantor, and regardless of whether any Indemnitee is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”), in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements (y) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee or
(z) arise solely from a dispute among Indemnitees (except when and to the extent
that one of the parties to such dispute was acting in its capacity as or
fulfilling its role as Agent, Arranger or other similar capacity and, in such
case, excepting only such party) that does not involve any act or omission of
the Borrower or any of its affiliates.

 

66



--------------------------------------------------------------------------------

(b) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 15.1 or clause
(a) of this Section to be paid by it to the Agent (or any sub-agent thereof) or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Agent (or any such sub-agent) or such Related Party, as the case may be,
such Lender’s Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) in its capacity as such, or
against any Related Party of any of the foregoing acting for the Agent (or any
such sub-agent) in connection with such capacity. The obligations of the Lenders
under this clause (b) are subject to the provisions of Section 5.8(c).

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby or any Loan or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(d) Payments. All amounts due under this Section 15.2 shall be payable within
thirty (30) Business Days after demand therefor.

(e) Survival. The agreements in this Section shall survive the resignation of
the Agent, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

Section 15.3 No Duty. All attorneys, accountants, appraisers and other
professional Persons and consultants retained by any of the Agent, the Arranger
or any Lender shall have the right to act exclusively in the interest of Agent,
the Arranger and the Lenders and shall have no duty of disclosure, duty of
loyalty, duty of care or other duty or obligation of any type or nature
whatsoever to the Borrower or any Guarantor, any shareholders of the Borrower or
any Guarantor or any other Person.

Section 15.4 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its controlled
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arranger, are
arm’s-length commercial transactions between the Borrower and its controlled
Affiliates, on the one hand, and the Agent and the Arranger, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent and the Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its controlled Affiliates, or any

 

67



--------------------------------------------------------------------------------

other Person and (B) neither the Agent nor the Arranger has any obligation to
the Borrower or any of its controlled Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agent and the Arranger and
its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its controlled Affiliates,
and neither the Agent nor the Arranger has any obligation to disclose any of
such interests to the Borrower and its controlled Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Section 15.5 Equitable Relief. The Borrower recognizes that in the event the
Borrower or any Guarantor fails to pay, perform, observe or discharge any or all
of the Obligations under the Loan Documents, any remedy at law may prove to be
inadequate relief to the Agent and the Lenders. The Borrower therefore agrees
that the Agent and the Lenders, if the Agent or the Required Lenders so request,
shall be entitled to temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages.

Section 15.6 No Waiver; Cumulative Remedies; Enforcement. No failure on the part
of the Agent or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege under any Loan
Document (including the imposition of the Default Rate) shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege. The rights and remedies
provided for in the Loan Documents are cumulative and not exclusive of any
rights and remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower, any Guarantor or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 13.2 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Agent) hereunder and under the other Loan Documents, (b) any Lender
from exercising set-off rights in accordance with Section 13.4 (subject to the
terms of Section 5.7), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to the Borrower or any Guarantor under any bankruptcy or
insolvency law; and provided, further, that if at any time there is no Person
acting as Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Agent pursuant
to Section 13.2 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 5.7, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

Section 15.7 Successors and Assigns.

(a) The provisions of this Agreement and the other Loan Documents shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of clause
(b) of this Section, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of clause (f) of this

 

68



--------------------------------------------------------------------------------

Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement and the other Loan Documents
(including all or a portion of its Commitment and its Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender no minimum amount need be assigned;

(B) in any case not described in clause (b)(i)(A) of this subsection, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date, shall not be
less than $10,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (which
consent of the Borrower shall not be unreasonably withheld or delayed),
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
assignee (or to an assignee and members of its Assignee Group) will be treated
as a single assignment for purposes of determining whether such minimum amount
has been met,

(ii) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations in respect of its Revolving Commitment (and the related
Revolving Loans thereunder) on a non-pro rata basis.

(iii) No consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower’s
consent shall be deemed given if no response is provided within ten
(10) Business Days of the Borrower obtaining notice of such assignment; and

 

69



--------------------------------------------------------------------------------

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

(iv) The parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500; provided, however, that the Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.

(v) No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans in accordance
with its Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to clause
(c) of this Section, from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 6.1, 6.5, 6.6, 15.1 and 15.2 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender and, if applicable, shall deliver a
replacement Note to the assignor Lender. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
clause (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section. From time to time upon request of the Borrower, the
Agent will inform the Borrower of the identities of all Lenders and their
respective Commitments.

 

70



--------------------------------------------------------------------------------

(c) The Agent, acting solely for this purpose as an agent of the Borrower (and
such agency being solely for tax purposes), shall maintain at the Principal
Office a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary, and any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as the Lender shall be conclusive and binding
on any subsequent holder, assignee, or transferee of the corresponding
Commitments or Obligations. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may at any time, without the consent of, but with notice to, the
Borrower and the Agent, sell participations to any Person (other than a natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person), a Defaulting Lender or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 15.2(b) without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that a
Lender selling a participation may, in any agreement with a Participant, give
such Participant the right to consent to any matter which (A) extends the
Maturity Date as to such Participant or any other date upon which any payment of
money is due to such Participant, (B) reduces the rate of interest owing to such
Participant, any fee or any other monetary amount owing to such Participant,
(C) reduces the amount of any installment of principal owing to such Participant
or (D) releases all or substantially all of the Guarantors of their obligations
under the Subsidiary Guaranty. Subject to clause (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 6.1, 6.5 and 6.6 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section. To
the extent permitted by law, each Participant shall be also entitled to the
benefits of Section 13.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 5.7 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 6.1, 6.5 or 6.6 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 6.5 or 6.6 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 15.21 as though it were a Lender (it being understood that the Agent and
the Borrower shall be third-party beneficiaries of such covenant).

 

71



--------------------------------------------------------------------------------

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) [Reserved].

Section 15.8 Survival. All representations and warranties made hereunder and in
any other Loan Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Agent and each Lender, regardless of any investigation made
by the Agent or any Lender or on their behalf and notwithstanding that the Agent
or any Lender may have had notice or knowledge of any Default at the time of any
extension of credit hereunder, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied. Without prejudice to the survival of any other obligation of the
Borrower hereunder, the obligations under Article 6, Section 15.1 and
Section 15.2 shall survive repayment of the Obligations and termination of the
Commitments.

Section 15.9 Entire Agreement. This Agreement, together with the other Loan
Documents and any letter agreements referred to herein, comprises the complete
and integrated agreement of the parties on the subject matter hereof and
supersedes all prior agreements, written or oral, on the subject matter hereof.
In the event of any conflict between the provisions of this Agreement and those
of any other Loan Document, the provisions of this Agreement shall control and
govern; provided that the inclusion of supplemental rights or remedies in favor
of the Agent or the Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

Section 15.10 Amendments and Waivers. Except as provided in Section 6.7, any
provision of any Loan Document may be amended or waived and any consent to any
departure by the Borrower therefrom may be granted if, but only if, such
amendment, waiver or consent is in writing and is signed by the Borrower, and
the Required Lenders; provided that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 8.1(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
theretofore terminated) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

 

72



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 15.10)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby, provided
that only the consent of the Required Lenders shall be necessary to amend
(i) the definition of “Default Rate” or to waive any obligation of the Borrower
to pay interest at the Default Rate or (ii) amend the financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

(e) change Section 13.2 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) [Reserved];

(g) change any provision of this Section or the definition of “Required Lenders”
without the written consent of each Lender directly affected thereby; or

(h) release all or substantially all the Guarantors from the Guaranty without
the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above,
affect the rights or duties of the Agent under this Agreement or any other Loan
Document and (ii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary the Agent and the Borrower
may amend, modify or supplement this Agreement or any other Loan Document to
cure or correct administrative errors or omissions, any ambiguity, omission,
defect or inconsistency or to effect administrative changes or to extend an
existing Lien over additional property, and such amendment shall become
effective without any further consent of any other party to such Loan Document
so long as (i) such amendment, modification or supplement does not adversely
affect the rights of any Lender or other holder of Obligations in any material
respect and (ii) the Lenders shall have received at least five Business Days’
prior written notice thereof and the Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

Section 15.11 Maximum Interest Rate. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excessive
interest shall be applied to the principal of the Obligations or, if it exceeds
the unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged or received by the Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable law,
(a)

 

73



--------------------------------------------------------------------------------

characterize any payment that is not principal as an expense, fee or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations.

Section 15.12 Notices; Effectiveness; Electronic Communication.

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by electronic mail as permitted by subsection
(b) below or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or the Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 15.12; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto, (B) if delivered by mail, four Business Days after
deposit in the mail, postage prepaid, (C) if delivered by facsimile, when sent
and receipt of such delivery has been confirmed by telephone from the receiving
party and (D) if delivered by electronic mail, as provided in clause (b) below;
provided that notices and other communications to the Agent pursuant to Article
4 shall not be effective until actually received by such Person. In no event
shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article 4 if such Lender has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient.

 

74



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or the Agent’s
transmission of Borrower Materials through the Platform, any other electronic
platform or electronic messaging services or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrower and the Agent may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Agent. In addition, each Lender
agrees to notify the Agent from time to time to ensure that the Agent has on
record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender. Furthermore, each
Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable law, including United States
Federal and state securities laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) Reliance by Agent and Lenders. The Agent and the Lenders shall be entitled
to rely and act upon any notice (including telephonic notices of borrowing,
Conversion and Continuation) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify each
Agent-Related Person and each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the Agent may
be recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

 

75



--------------------------------------------------------------------------------

Section 15.13 Governing Law; Venue; Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR OF THE
UNITED STATES FOR SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWER, THE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER,
THE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE AGENT AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAWS OF SUCH STATE.

Section 15.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

Section 15.15 Severability. Any provision of any Loan Document held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of such Loan Document and the effect thereof shall be
confined to the provision held to be invalid or illegal.

Section 15.16 Headings. The headings, captions and arrangements used in this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

Section 15.17 Construction. The Borrower, each Guarantor (by its execution of
the Loan Documents to which it is a party), the Agent and each Lender
acknowledges that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review the Loan Documents with
its legal counsel and that the Loan Documents shall be construed as if jointly
drafted by the parties thereto.

Section 15.18 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

 

76



--------------------------------------------------------------------------------

Section 15.19 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HERETO HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 15.20 Confidentiality. The Agent, each Lender and each Participant shall
use any confidential non-public information concerning the Borrower and its
Subsidiaries that is furnished to the Agent or such Lender by or on behalf of
the Borrower and its Subsidiaries in connection with the Loan Documents
(collectively, “Confidential Information”) solely for the purpose of evaluating
and providing products and services to them and administering and enforcing the
Loan Documents, and it will hold the Confidential Information in confidence.
Notwithstanding the foregoing, the Agent and each Lender may disclose
Confidential Information (a) to their Affiliates or any of their or their
Affiliates’ directors, officers, employees, auditors, counsel, advisors or
representatives (collectively, the “Representatives”) whom it determines need to
know such information for the purposes set forth in this Section, (b) to any
bank or financial institution or other entity to which such Lender has assigned
or desires to assign an interest or participation in the Loan Documents or the
Obligations, provided that any such foregoing recipient of such Confidential
Information agrees to keep such Confidential Information confidential as
specified herein, (c) to any Governmental Authority (or self-regulatory
authority, such as the National Association of Insurance Commissioners) having
or claiming to have authority to regulate or oversee any aspect of the Agent’s
or such Lender’s business or that of their Representatives in connection with
the exercise of such authority or claimed authority, (d) to the extent necessary
or appropriate to effect or preserve the Agent’s or such Lender’s or any of
their Affiliates’ security (if any) for any Obligation or to enforce any right
or remedy or in connection with any claims asserted by or against the Agent or
such Lender or any of their Representatives, (e) to the extent required by
applicable law or pursuant to any subpoena or any similar legal process, (f) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (g) subject
to an agreement containing provisions substantially the same as those of this
Section, to any actual or prospective counterparty (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations and
(h) with the consent of the Borrower. For purposes hereof, the term
“Confidential Information” shall not include information that (x) is in the
Agent’s or a Lender’s possession prior to its being provided by or on behalf of
the Borrower or any of its Subsidiaries; provided that such information is not
known by the Agent or such Lender to be subject to another confidentiality
agreement with, or other legal or contractual obligation of confidentiality to,
the Borrower or any of its Subsidiaries, (y) is or becomes publicly available
(other than through a breach hereof by the Agent or such Lender) or (z)

 

77



--------------------------------------------------------------------------------

becomes available to the Agent or such Lender on a nonconfidential basis;
provided, further, that the source of such information was not known by the
Agent or such Lender to be bound by a confidentiality agreement or other legal
or contractual obligation of confidentiality with respect to such information.
Any Person required to maintain the confidentiality of Confidential Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable law, including Federal and
state securities laws.

Section 15.21 Foreign Lenders. Each Foreign Lender (including an Eligible
Assignee that is a Foreign Lender and a Participant that would be a Foreign
Lender if it were a Lender) shall deliver to the Agent, prior to receipt of any
payment subject to withholding under the Code (or after accepting an assignment
of an interest or purchasing a participation herein), two (2) duly signed
completed copies of either IRS Form W-8BEN, W-8BEN-E or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Agent that such Foreign Lender is entitled to an exemption from U.S.
withholding tax. Thereafter and from time to time, each such Foreign Lender
shall (a) promptly submit to the Agent such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant U.S. taxing authorities) as may then be available
under then current U.S. laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Agent of any available exemption from U.S.
withholding taxes in respect of all payments to be made to such Foreign Lender
by the Borrower pursuant to this Agreement, (b) promptly notify the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption and (c) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Foreign Lender, and as may be reasonably
necessary (including the re-designation of its Applicable Lending Office) to
avoid any requirement of applicable laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender. If a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of the preceding sentence, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. If such
Foreign Lender fails to deliver the above forms or other documentation, then the
Agent may withhold from any interest payment to such Foreign Lender an amount
equivalent to the applicable withholding tax imposed by Sections 1441 and 1442
of the Code, without reduction. If any Governmental Authority asserts that the
Agent did not properly withhold any tax or other amount from payments made in
respect of such Foreign Lender, such Foreign Lender shall indemnify the Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including Attorney Costs) of the Agent. The obligation of the
Lenders under this Section shall survive the payment of all Obligations and the
resignation or replacement of the Agent.

 

78



--------------------------------------------------------------------------------

Section 15.22 [Reserved].

Section 15.23 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Lender, provide all
documentation and other information that the Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

Section 15.24 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Agent or the Lenders hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Agent of any sum adjudged to be so due in the Judgment Currency,
the Agent may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Agent from the
Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Agent in such currency, the Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 15.25 Replacement of Lenders.

If (i) any Lender requests compensation under Section 6.1, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 6.6, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 15.10 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 15.7), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a) the Borrower shall have paid to the Agent the assignment fee specified in
Section 15.7(b);

 

79



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 6.5) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 6.1 or payments required to be made pursuant to Section 6.6, such
assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination;

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Acceptance shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitment and outstanding
Loans pursuant to this Section 15.25 shall nevertheless be effective without the
execution by such Lender of an Assignment and Acceptance.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 15.26 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Agent or any Lender, or the Agent or any Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any bankruptcy or insolvency law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 15.27 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments or other modifications, and notices of
borrowing, Conversion, Continuation or prepayment, waivers and consents) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a

 

80



--------------------------------------------------------------------------------

paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it; and provided further, without limiting
the foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

Section 15.28 Release of Guarantors.

A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary. In connection with any termination or release pursuant to this
Section, the Agent shall (and is hereby irrevocably authorized by each Lender
to) execute and deliver to the Borrower, at the Borrower’s expense, all
documents that the Borrower shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Agent.

Section 15.29 Termination of Agreement.

At such time as all principal and interest on the Loans, all fees, expenses and
other amounts payable under the Loan Documents (other than contingent
Obligations under Sections 15.1 and 15.2 for which no claims have been asserted
and obligations in respect of Hedge Agreements and Treasury Management
Agreements) shall have been paid in full, the Commitments shall have been
terminated, this Agreement and the Subsidiary Guaranty and all obligations
(other than obligations which by their express terms survive the payment in full
of the Obligations and the termination of the Commitments or this Agreement) of
the Borrower and each Subsidiary Guarantor hereunder and thereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any Person.

Section 15.30 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time a Guaranty by any
Loan Party that is not then an “eligible contract participant” under the
Commodity Exchange Act (a “Specified Loan Party”) or the grant of a security
interest under the Loan Documents by any such Specified Loan Party, in either
case, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under the applicable Guaranty voidable under the
Bankruptcy Code or other applicable debtor relief laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

81



--------------------------------------------------------------------------------

Section 15.31 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by the applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an Affected Financial Institution; and (b) the effects of any Bail-in Action on
any such liability, including, if applicable: (i) a reduction in full or in part
or cancellation of any such liability; (ii) a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such
Affected Financial Institution, its parent entity, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

Section 15.32 California Judicial Reference.

If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Documents, (a) the parties agree, and hereby
agree to advise the applicable court, that the adjudication of any such action
or proceeding (and all related claims) shall be made pursuant to California Code
of Civil Procedure Section 638 by a referee (who shall be a single active or
retired judge) who shall hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Sections 15.1 and 15.2, the Borrower
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

Section 15.33 Acknowledgement Regarding Any Supported QFC’s.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedge Agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of California and/or of the United States or any other state
of the United States), in the event a Covered Entity that is party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against

 

82



--------------------------------------------------------------------------------

such Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support

[Remainder of page intentionally left blank]

 

83



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER:    

WILLIAMS-SONOMA, INC.,

a Delaware corporation

      By:   /s/ Julie P. Whalen       Name: Julie P. Whalen       Title: Chief
Financial Officer GUARANTORS:     WILLIAMS-SONOMA DIRECT, INC.    
WILLIAMS-SONOMA DTC, INC.     WILLIAMS-SONOMA GIFT MANAGEMENT, INC.    
WILLIAMS-SONOMA STORES, INC.     REJUVENATION INC.     SUTTER STREET
MANUFACTURING, INC.       By:   /s/ Julie P. Whalen       Name: Julie P. Whalen
      Title: Chief Financial Officer

 

WILLIAMS-SONOMA, INC.

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

AGENT:     BANK OF AMERICA, N.A., as Agent       By:   /s/ Liliana Claar      
Name:   Liliana Claar       Title:   Vice President

 

WILLIAMS-SONOMA, INC.

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A., as a Lender       By:   /s/ Anthony Hoye    
  Name:   Anthony Hoye       Title:   Director

 

WILLIAMS-SONOMA, INC.

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as a Lender By:   /s/ Francis W Josephic Name:   Francis W. Josephic Title:  
Senior Vice President

 

WILLIAMS-SONOMA, INC.

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Marianne T Meil Name:   Marianne T. Meil Title:   Senior Vice
President

 

WILLIAMS-SONOMA, INC.

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Jaime Mariano Name:   Marianne T. Meil Title:   Senior Vice President
#21440

 

WILLIAMS-SONOMA, INC.

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Miranda C. Stokes

Name:   Miranda C. Stokes Title:   Managing Director & SVP

 

WILLIAMS-SONOMA, INC.

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 2.1

Commitments And Applicable Percentages

 

Lender:

   Revolving
Commitment      Applicable Percentage      $ 65,000,000.00        32.500000000
%     $ 40,000,000.00        20.000000000 %     $ 35,000,000.00       
17.500000000 %     $ 35,000,000.00        17.500000000 %     $ 25,000,000.00  
     12.500000000 %    

 

 

    

 

 

 

Total:

   $ 200,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 15.12



--------------------------------------------------------------------------------

EXHIBIT A

[Form of] Committed Note

[__________, 20__]

FOR VALUE RECEIVED, the undersigned WILLIAMS-SONOMA, INC., a corporation duly
organized and validly existing under the laws of the State of Delaware (the
“Borrower”) hereby promises to pay to the order of [_______________] (the
“Payee”), on the Maturity Date, the principal amount of each Loan from time to
time made by the Payee to the Borrower, pursuant to that certain 364-Day Credit
Agreement, dated as of May 11, 2020 (as such agreement may be amended, restated
or otherwise modified in writing from time to time, the “Credit Agreement”)
among the Borrower, the Lenders from time to time party thereto and Bank of
America, N.A., as the administrative agent (the “Agent”). Terms defined in the
Credit Agreement which are used herein shall have the meanings provided in the
Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and payable at such times as are specified in the Credit
Agreement. All payments of principal and interest shall be made to the Agent for
the account of the Payee in accordance with the terms of the Credit Agreement.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.

This Committed Note (“Committed Note”) is one of the “Committed Notes” referred
to in the Credit Agreement. Reference is hereby made to the Credit Agreement for
rights and obligations of payment and prepayment, events of default, and the
right of the Required Lenders to cause the Agent to accelerate the maturity
hereof upon the occurrence of such events. The advances made by the Payee
hereunder shall be evidenced by one or more loan accounts or records maintained
by the Payee in the ordinary course of business. The Payee may also attach
schedules to this Committed Note and endorse thereon the date, amount and
maturity of its advances hereunder and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Committed Note.

The Borrower agrees to pay all collection expenses, court costs and Attorney
Costs (whether or not litigation is commenced) which may be incurred by the
Payee in connection with the collection or enforcement of this Committed Note in
accordance with the Credit Agreement.

 

A-1



--------------------------------------------------------------------------------

THIS COMMITTED NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA.

 

WILLIAMS-SONOMA, INC.,
a Delaware corporation

By:    

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[Reserved]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[Form of] Assignment and Acceptance

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.

Assignor: ______________________________

                 [Assignor [is][is not] a Defaulting Lender.]

 

2.

Assignee: _________________________________________________________

                 and is an Affiliate Approved Fund of [identify Lender]

 

3.

Borrower: Williams-Sonoma, Inc., a Delaware corporation

 

4.

Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement

 

5.      Credit  Agreement:

The 364-Day Credit Agreement, dated as of May 11, 2020, among Williams-Sonoma,
Inc., the Lenders from time to time party thereto, and Bank of America, N.A., as
Agent.

 

6.

Assigned Interest:

 

C-1



--------------------------------------------------------------------------------

Facility
Assigned

   Aggregate
Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/
Loans
Assigned      Percentage
Assigned of
Commitment/
Loans  

_______________

   $ _______________      $ ____________        ___________ %       —        

_______________

   $ _______________      $ ____________        ___________ %       —        

_______________

   $ _______________      $ ____________        ___________ %       —        

 

[7.

Trade Date: ______________________]

Effective Date: __________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[signature page follows]

 

C-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title: ASSIGNEE [NAME OF ASSIGNEE] By:    
  Title:

 

[Consented to and] Accepted: BANK OF AMERICA, N.A., as Agent By:       Title:
[Consented to:] WILLIAMS-SONOMA, INC.,
a Delaware corporation By:       Title:

 

C-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

WILLIAMS-SONOMA, INC.

364-DAY CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 15.7(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 15.7(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 10.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Acceptance and to purchase the Assigned Interest and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. The Assignee represents and warrants
as of the Effective Date that it is not (A) an employee benefit plan subject to
Title I of ERISA, (B) a plan or account subject to Section 4975 of the Internal
Revenue Code, (C) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code, or (D) a “governmental plan” within
the meaning of ERISA.

 

C-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to the Assignee.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of California.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D

 

[Form of] Compliance Certificate

☐     Check for distribution to public and private side Lenders

The undersigned, duly appointed and [acting chief financial officer or
Treasurer] (as the case may be) of WILLIAMS-SONOMA, INC. (the “Borrower”), being
duly authorized, hereby delivers this Compliance Certificate to the Agent and
the Lenders, pursuant to Section 10.1(c) of that certain 364-Day Credit
Agreement, dated as of May 11, 2020, among the Borrower, BANK OF AMERICA, N.A.,
in its capacity as administrative agent (the “Agent”) and the Lenders party
thereto, as such agreement may be amended, restated or otherwise modified from
time to time, reference to which hereby is made (the “Credit Agreement”). Terms
defined in the Credit Agreement which are used herein shall have the meanings
provided in the Credit Agreement.

1. The Borrower hereby delivers to the Agent and the Lenders [check as
applicable]: ☐ the audited Fiscal Year end financial statements required by
Section 10.1(a); or ☐ the Fiscal Quarter end financial statements required by
Section 10.1(b), dated as of _________, 20__. Such financial statements fairly
present the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis, at the date and for the periods
indicated therein and have been prepared in accordance with GAAP (as applicable)
applied consistently throughout the periods reflected therein, except for
year-end audit adjustments and the absence of footnotes for any financial
statements delivered pursuant to Section 10.1(b).

2. The undersigned represents and warrants to the Agent and the Lenders that,
except as may have been previously or concurrently disclosed to the Agent and
the Lenders in writing by the Borrower, the representations and warranties
contained in Article 9 of the Credit Agreement are true and correct in all
material respects on and as of the date of this Compliance Certificate as if
made on and as of the date hereof (except to the extent that such
representations and warranties are expressly by their terms made only as of the
Closing Date or another specified date).

3. The undersigned hereby states that, to the best of his or her knowledge and
based upon an examination sufficient to enable an informed statement [check as
applicable]:

 

  ☐

No Default exists as of the date hereof.

 

  ☐

One or more Defaults have occurred or exist as of the date hereof. Included
within Exhibit A attached hereto is a written description specifying each such
Default, its nature, when it occurred, whether it is continuing as of the date
hereof and the steps being taken by the Borrower with respect thereto. Except as
so specified, no Default exists as of the date hereof.

4. Exhibit B attached hereto sets forth the calculations necessary to establish
the status of the Borrower’s compliance with the covenant contained in Article
12 of the Credit Agreement as of the effective date of the financial statements
referenced in paragraph 1 above.

 

D-1



--------------------------------------------------------------------------------

5. Exhibit C attached hereto sets forth the determination of the Base Rate
Margins, the Libor Rate Margins and the Unused Fee Rate to become effective on
the Margin Adjustment Date with respect to the financial statements referenced
in paragraph 1 hereof.

Date of execution of this Compliance Certificate: _____________, 20__.

 

WILLIAMS-SONOMA, INC.,
a Delaware corporation

By:    

Name:    

Title:    

 

D-2



--------------------------------------------------------------------------------

EXHIBIT A

to

COMPLIANCE CERTIFICATE

dated

___________, 20__

The following is attached to and made a part of the above referenced Compliance
Certificate.

[specify Defaults]

 

D-3



--------------------------------------------------------------------------------

EXHIBIT B

to

COMPLIANCE CERTIFICATE

dated

_________, 20__

The following is attached to and made a part of the above referenced Compliance
Certificate.

 

1.  Leverage Ratio – Article 12:

     Compliance

(a)   Total Adjusted Funded Debt:

    

(i)  average Funded Debt1, plus

     $_________

(ii)  (A) all lease and rent expense for any real property for the preceding
four (4) Fiscal Quarters, multiplied by

  $ ________     

(B)  six

    x             6       $_________

(iii)  Total Adjusted Funded Debt [1(a)(i) + 1(a)(ii)(B)]

  $ ________      $_________

(b)   EBITDAR:

    

(i)  Net Income, plus

  $ ________     

(ii)  any provision for (or less any benefit from) income or franchise taxes to
the extent included in the determination of Net Income, plus

  $ ________     

(iii)   Interest Expense to the extent included in the determination of Net
Income, plus

  $ ________     

(iv) amortization and depreciation expense to the extent included in the
determination of Net Income, plus

  $ ________     

(v)   expenses resulting from any non-cash compensation charges arising from any
grant of stock, stock options, stock-settled stock appreciation rights,
restricted stock units, or other equity based compensation, provided that such
expenses are and will be non-cash items in the period when taken and in all
later fiscal periods to the extent included in the determination of Net Income,
plus

  $ ________     

(vi) other non-cash, non-recurring charges to the extent included in the
determination of Net Income (including by way of example, but not limited to,
asset write-offs associated with store or facility closings, asset impairments
associated with underperforming stores, asset write-offs associated with real
Property dispositions, and asset write-offs associated with obsolete or
underperforming information technology assets), plus

  $ ________     

 

1 

The average outstanding principal balance of all Funded Debt as of the end of
each of the immediately preceding twelve (12) Fiscal Periods.

 

D-4



--------------------------------------------------------------------------------

(vii)  all lease and rent expense for any real Property to the extent included
in the determination of Net Income, plus

   $ ________     

(viii)  non-recurring cash expenses relating to store closings, other
discontinued operations or infrastructure downsizing (including by way of
example, but not limited to, store closings, call center closings, distribution
center closings and severance packages) in an aggregate amount not to exceed
$25,000,000 for any four consecutive Fiscal Quarters (and not to exceed
$75,000,000 in the aggregate during the term of the Credit Agreement), to the
extent included in the determination of Net Income, minus

   $ ________     

(ix) other non-recurring gains to the extent included in the determination of
Net Income

   $ ________     

(x)   Total EBITDAR

       [sum of 1(b)(i) through 1(b)(ix)]

      $_________

(c)   Actual Leverage Ratio [1(a)(iii) ÷ 1(b)(x)]

      ___ to 1.00

(d)   Required Maximum Leverage Ratio2

      ____ to 1.00 Yes No

2.  Interest and Rent Coverage Ratio – Article 12:

     

(a)   Total EBITDAR [1(b)(x)]:

      $________

(b)   Interest Expense for such period:

     

(i) interest expense for any such Person calculated without duplication on a
consolidated basis for such period in accordance with GAAP, plus

   $ ________     

(ii)  Interest expenses paid under Hedge Agreements during such period, minus

   $ ________     

(iii)  interest payments received under Hedge Agreements during such period

   $ ________     

(iv) Total Interest Expense

      $________

[sum of 2(b)(i) through 2(b)(iii)]

     

(c)   Rent expense for any real Property for such period

      $________

(d)   Actual Interest and Rent Coverage Ratio3

     

[2(a) ÷ sum of 2(b)(iv) + 2(c)]

      1.25 to 1.00 Yes No

 

2

Prior to the termination of the Covenant Restriction Period, the Borrower shall
not permit the Leverage Ratio calculated as of the end of any Fiscal Quarter,
for the preceding twelve (12) Fiscal Periods then ending, to exceed (a) - 50 to
1.0 with respect to the Fiscal Quarter ending April 30, 2020, (b) 4.25 to 1.0
with respect to the Fiscal Quarter ending July 31, 2020, (c) 5.50 to 1.0 with
respect to the Fiscal Quarter ending October 30, 2020, (d) 5.90 to 1.0 with
respect to the Fiscal Quarter ending January 31, 2021, and (e) 5.00 to 1.0 with
respect to each Fiscal Quarter ending thereafter. Upon and after the termination
of the Covenant Restriction Period, the Borrower shall not permit the Leverage
Ratio calculated as of the end of any Fiscal Quarter, for the preceding twelve
(12) Fiscal Periods then ending, to exceed 3.50 to 1.0.

3 

Borrower shall not permit the Interest and Rent Coverage Ratio calculated as of
the end of any Fiscal Quarter, for the preceding twelve (12) Fiscal Periods then
ending, to be less than 1.25 to 1.0

 

D-5



--------------------------------------------------------------------------------

EXHIBIT C

to

COMPLIANCE CERTIFICATE

dated

_________, 20__

The following is attached to and made a part of the above referenced Compliance
Certificate.

[insert determination of margins and rates]

 

D-6



--------------------------------------------------------------------------------

EXHIBIT E

[Form of] Subsidiary Guaranty Agreement

This SUBSIDIARY GUARANTY AGREEMENT (“Guaranty”), dated as of [_______], 20[__],
is executed and delivered by each of the undersigned (collectively referred to
herein as the “Guarantors” and each a “Guarantor”), to and in favor of the Agent
(as defined below) and the other holders of Guaranteed Indebtedness (as defined
below).

RECITALS:

A. Williams-Sonoma, Inc. (the “Borrower”), the lenders party thereto (together
with their successors and assigns, the “Lenders”), and Bank of America, N.A., as
administrative agent for the Lenders (the “Agent”), are concurrently herewith
entering into that certain 364-Day Credit Agreement, dated as of May 11, 2020
(such Credit Agreement, as it may hereafter be amended, restated, or otherwise
modified from time to time, being hereinafter referred to as the “Credit
Agreement”; capitalized terms not otherwise defined herein shall have the same
meaning as set forth for such terms in the Credit Agreement).

B. Each Guarantor has directly and indirectly benefited and will directly and
indirectly benefit from the loans and other extensions of credit evidenced and
governed by the Credit Agreement.

C. As an inducement to the Lenders to execute and deliver the Credit Agreement,
the Lenders have required the Guarantors to enter into this Guaranty.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each Guarantor hereby irrevocably and unconditionally,
jointly and severally, guarantees to the Agent, for the benefit of the Agent and
the other holders of Guaranteed Indebtedness, the full and prompt payment and
performance of the Guaranteed Indebtedness (as defined below) upon the following
terms:

1. The term “Guaranteed Indebtedness”, as used herein means all of the
“Obligations”, as defined in the Credit Agreement and shall include, without
limitation, any and all post-petition interest and expenses (including, without
limitation, Attorney Costs) whether or not allowed under any bankruptcy,
insolvency, or other similar law; provided that, notwithstanding anything to the
contrary contained in this Guaranty, the Guaranteed Indebtedness of each
Guarantor shall be limited to an aggregate amount equal to the greatest amount
that would not render such Guarantor’s indebtedness, liabilities, or obligations
hereunder subject to avoidance under Sections 544, 548, or 550 of the Bankruptcy
Code or subject to being set aside or annulled under any applicable state law
relating to fraud on creditors; provided, further, that, for purposes of the
immediately preceding clauses, it shall be presumed that the Guaranteed
Indebtedness hereunder does not equal or exceed any aggregate amount which would
render such Guarantor’s indebtedness, liabilities, or obligations hereunder
subject to being so avoided, set aside, or annulled, and the burden of proof to
the contrary shall be on the party asserting to the contrary. Subject to but
without limiting the generality of the foregoing sentence, the provisions of
this Guaranty are severable and, in any legally binding action or proceeding
involving any state corporate law or any bankruptcy, insolvency, fraudulent
transfer, or other laws of general application relating to the enforcement of
creditors’ rights and general principles of equity, if the indebtedness,
liabilities, or obligations of a Guarantor hereunder would otherwise be held or
determined to be void, invalid, or unenforceable on account of the amount of its
indebtedness, liabilities, or obligations hereunder, then, notwithstanding any
other provision of this Guaranty to the contrary the amount of such
indebtedness, liabilities, or obligations shall, for purposes of determining
such Guarantor’s obligations under this Guaranty, without any further action by
such Guarantor or any other Person, be automatically limited and reduced to the
greatest amount which is valid and enforceable as determined in such action or
proceeding.

 

E-1



--------------------------------------------------------------------------------

2. The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Guaranteed Indebtedness have been paid in full and the
Commitments have terminated.

3. This Guaranty shall be an absolute, continuing, irrevocable, and
unconditional guaranty of payment and performance and not a guaranty of
collection, and each Guarantor shall remain liable on its obligations hereunder
until the payment and performance in full of the Guaranteed Indebtedness. No
set-off, counterclaim, recoupment, reduction, or diminution of any obligation,
or any defense of any kind or nature (other than payment or performance) which
the Borrower may have against the Agent, any Lender, or any other party, or
which a Guarantor may have against the Borrower, the Agent, any Lender, or any
other party, shall be available to, or shall be asserted by, any Guarantor
against the Agent, any Lender, or any subsequent holder of the Guaranteed
Indebtedness or any part thereof or against payment of the Guaranteed
Indebtedness or any part thereof.

4. If a Guarantor becomes liable for any indebtedness owing by the Borrower to
the Agent or any Lender by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby,
and the rights of the Agent and the Lenders hereunder shall be cumulative of any
and all other rights that the Agent and the Lenders may ever have against such
Guarantor. The exercise by the Agent and the Lenders of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.

5. In the event of default by the Borrower in payment or performance of the
Guaranteed Indebtedness, or any part thereof, when such Guaranteed Indebtedness
becomes due, whether by its terms, by acceleration, or otherwise, the Guarantors
shall promptly pay the amount due thereon to the Agent, for the benefit of the
Agent and the Lenders, without notice or demand in lawful currency of the U.S.,
and it shall not be necessary for the Agent or any Lender, in order to enforce
such payment by the Guarantors, first to institute suit or exhaust its remedies
against the Borrower or others liable on such Guaranteed Indebtedness, or to
enforce any rights against any collateral which shall ever have been given to
secure such Guaranteed Indebtedness. In the event such payment is made by the
Guarantors, then the Guarantors shall be subrogated to the rights then held by
the Agent and the Lenders with respect to the Guaranteed Indebtedness to the
extent to which the Guaranteed Indebtedness was discharged by the Guarantors
and, in addition, upon payment by the Guarantors of any sums to the Agent
hereunder, all rights of the Guarantors against the Borrower, any other
guarantor of the Guaranteed Indebtedness, or any collateral arising as a result
therefrom by way of right of subrogation, reimbursement, or otherwise shall in
all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full of the Guaranteed Indebtedness and no such right or
remedy of subrogation, reimbursement or otherwise shall be exercised or
otherwise entered (except that proofs of claim may be filed in a bankruptcy or
insolvency proceeding) unless and until the Guaranteed Indebtedness has been
indefeasibly paid in full.

6. If acceleration of the time for payment of any amount payable by the Borrower
under the Guaranteed Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of the Guaranteed Indebtedness shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Agent or any
Lender.

 

E-2



--------------------------------------------------------------------------------

7. Each Guarantor hereby agrees that its obligations under this Guaranty shall
not be released, discharged, diminished, impaired, reduced, or affected for any
reason or by the occurrence of any event, including, without limitation, one or
more of the following occurrences or events, whether or not with notice to or
the consent of such Guarantor: (a) the taking or accepting of collateral as
security for any or all of the Guaranteed Indebtedness or the release,
surrender, exchange, or subordination of any collateral now or hereafter
securing any or all of the Guaranteed Indebtedness; (b) any partial release of
the liability of any Guarantor hereunder, or the full or partial release of any
other guarantor of the Guaranteed Indebtedness from liability for any or all of
the Guaranteed Indebtedness; (c) any disability of the Borrower, or the
dissolution, insolvency, or bankruptcy of the Borrower, any Guarantor, or any
other party at any time liable for the payment of any or all of the Guaranteed
Indebtedness; (d) any renewal, extension, modification, waiver, amendment, or
rearrangement of any or all of the Guaranteed Indebtedness or any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (e) any adjustment, indulgence, forbearance,
waiver, or compromise that may be granted or given by the Agent or any Lender to
the Borrower, any Guarantor, or any other party ever liable for any or all of
the Guaranteed Indebtedness; (f) any neglect, delay, omission, failure, or
refusal of the Agent or any Lender to take or prosecute any action for the
collection of any of the Guaranteed Indebtedness or to foreclose or take or
prosecute any action in connection with any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Indebtedness; (g) the unenforceability or invalidity of any or all of the
Guaranteed Indebtedness or of any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Guaranteed Indebtedness;
(h) any payment by the Borrower or any other party to the Agent or any Lender is
held to constitute a preference under applicable bankruptcy or insolvency law or
if for any other reason the Agent or any Lender is required to refund any
payment or pay the amount thereof to someone else; (i) the settlement or
compromise of any of the Guaranteed Indebtedness; (j) the non-perfection of any
Lien securing any or all of the Guaranteed Indebtedness; (k) any impairment of
any collateral securing any or all of the Guaranteed Indebtedness; (l) the
failure of the Agent or any Lender to sell any collateral securing any or all of
the Guaranteed Indebtedness in a commercially reasonable manner or as otherwise
required by law; (m) any change in the corporate existence, structure, or
ownership of the Borrower; or (n) any other circumstance which might otherwise
constitute a defense available to, or discharge of, the Borrower, any Guarantor,
or any other party at any time liable for the payment of any or all of the
Guaranteed Indebtedness other than payment of the Guaranteed Indebtedness.

8. Each Guarantor represents and warrants as follows:

(a) All of the representations and warranties in the Credit Agreement relating
to such Guarantor are true and correct in all material respects as of the date
hereof and on each date the representations and warranties hereunder are
restated pursuant to the Loan Documents with the same force and effect as if
such representations and warranties had been made on and as of such date except
to the extent that such representations and warranties relate specifically to
another date.

(b) The value of the consideration received and to be received by such Guarantor
as a result of the Borrower, the Agent, and the Lenders entering into the Credit
Agreement and such Guarantor’s executing and delivering this Guaranty and the
other Loan Documents to which it is a party is reasonably worth at least as much
as the liability and obligation of such Guarantor hereunder and thereunder, and
the Credit Agreement and the extension of credit to the Borrower thereunder have
benefited and may reasonably be expected to benefit such Guarantor directly or
indirectly. Execution and delivery of this Guaranty and the other Loan Documents
to which such Guarantor is a party is necessary or convenient to the conduct,
promotion, and attainment of the business of such Guarantor.

 

E-3



--------------------------------------------------------------------------------

(c) Such Guarantor has, independently and without reliance upon the Agent or any
Lender and based upon such documents and information as such Guarantor has
deemed appropriate, made its own analysis and decision to enter into the Loan
Documents to which it is a party.

(d) Such Guarantor has adequate means to obtain from the Borrower on a
continuing basis information concerning the financial condition and assets of
the Borrower, and such Guarantor is not relying upon the Agent or the Lenders to
provide (and neither the Agent nor any Lender shall have any duty to provide)
any such information to such Guarantor either now or in the future.

9. Such Guarantor covenants and agrees that, as long as the Guaranteed
Indebtedness or any part thereof is outstanding or any Lender has any commitment
under the Credit Agreement, such Guarantor will comply with all covenants set
forth in the Credit Agreement specifically applicable to such Guarantor, the
terms of which are incorporated herein by reference.

10. During the existence of an Event of Default, the Agent and the Lenders shall
have the right to set-off and apply against this Guaranty or the Guaranteed
Indebtedness or both, at any time and without notice to any Guarantor, any and
all deposits (general or special, time or demand, provisional or final, but
excluding any account established by a Guarantor as a fiduciary for another
party) or other sums at any time credited by or owing from the Agent and the
Lenders to any Guarantor whether or not the Guaranteed Indebtedness is then due
and irrespective of whether or not the Agent or any Lender shall have made any
demand under this Guaranty. Each Lender agrees promptly to notify the Borrower
(with a copy to the Agent) after any such set-off and application; provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights and remedies of the Agent and the Lenders hereunder
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Agent or any Lender may have.

11. (a) Each Guarantor hereby agrees that the Subordinated Indebtedness (as
defined below) shall be subordinate and junior in right of payment to the prior
indefeasible payment in full of all Guaranteed Indebtedness as herein provided.
The Subordinated Indebtedness shall not be payable, and no payment of principal,
interest, or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Subordinated Indebtedness or any part thereof
shall be made or given, directly or indirectly by or on behalf of any Debtor (as
defined below) or received, accepted, retained, or applied by any Guarantor
unless and until the Guaranteed Indebtedness shall have been indefeasibly paid
in full in cash; except that prior to occurrence of an Event of Default, the
Guarantors shall have the right to receive payments on the Subordinated
Indebtedness made in the ordinary course of business unless, and except to the
extent that, the payment or receipt of such payments is prohibited or otherwise
restricted by the Credit Agreement or another Loan Document. During the
existence of a Default, no payments of principal or interest may be made or
given, directly or indirectly, by or on behalf of any Debtor or received,
accepted, retained, or applied by any Guarantor, except for payments in
Securities subordinated at least to the same extent as the Subordinated
Indebtedness, unless and until the Guaranteed Indebtedness shall have been
indefeasibly paid in full in cash. If any sums shall be paid to a Guarantor by
any Debtor or any other Person on account of the Subordinated Indebtedness when
such payment is not permitted hereunder, such sums shall be held in trust by the
Guarantors for the benefit of the Agent (for the benefit of the Agent and the
Lenders) and shall forthwith be paid to the Agent without affecting the
liability of the Guarantors under this Guaranty and may be applied by the Agent
against the Guaranteed Indebtedness in accordance with the terms of the Credit
Agreement. Upon the request of the Agent, the Guarantors shall execute, deliver,
and endorse to the Agent such documentation as the Agent may request to perfect,
preserve, and enforce its rights hereunder. For purposes of this Guaranty, the
term “Subordinated Indebtedness” means all indebtedness, liabilities, and
obligations of the Borrower or any other party obligated at any time to pay any
of the Guaranteed Indebtedness (the Borrower and such other obligated parties
are referred to herein as the “Debtors”) to such Guarantor, whether such
indebtedness, liabilities, and obligations now

 

E-4



--------------------------------------------------------------------------------

exist or are hereafter incurred or arise, or are direct, indirect, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such indebtedness, liabilities, or obligations are evidenced by a
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such indebtedness, obligations, or liabilities may, at
their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by such Guarantor.

(b) Each Guarantor agrees that any and all Liens (including, without limitation,
any judgment liens), upon any Debtor’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens, if any, upon any Debtor’s assets securing payment of the
Guaranteed Indebtedness, or any part thereof, regardless of whether such Liens
in favor of any Guarantor, the Agent, or any Lender presently exist or are
hereafter created or attached. Without the prior written consent of the Agent,
until final repayment in full of all Guaranteed Indebtedness, no Guarantor shall
(i) file suit against any Debtor or exercise or enforce any other creditor’s
right it may have against any Debtor (provided that a Guarantor may file proofs
of claim against the Borrower or any other Debtor in any bankruptcy or
insolvency proceeding), or (ii) foreclose, repossess, sequester, or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including, without limitation, the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief, or insolvency
proceeding) to enforce any obligations of any Debtor to a Guarantor or any Liens
held by a Guarantor on assets of any Debtor.

(c) In the event of any receivership, bankruptcy, reorganization, rearrangement,
debtor’s relief, or other insolvency proceeding involving any Debtor as debtor,
the Agent shall have the right to prove and vote any claim under the
Subordinated Indebtedness and to receive directly from the receiver, trustee, or
other court custodian all dividends, distributions, and payments made in respect
of the Subordinated Indebtedness, except payments in Securities subordinated at
least to the same extent as the Subordinated Indebtedness, until the Guaranteed
Indebtedness has been indefeasibly paid in full in cash. The Agent may apply any
such dividends, distributions, and payments against the Guaranteed Indebtedness
in accordance with the terms of the Credit Agreement.

12. No amendment or waiver of any provision of this Guaranty or consent to any
departure by a Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the Agent and the Required Lenders except
as otherwise provided in the Credit Agreement. No failure on the part of the
Agent or any Lender to exercise, and no delay in exercising, any right, power,
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power, or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

13. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise and whether by the Borrower or others (including, without
limitation, any guarantor of the Guaranteed Indebtedness), with respect to any
of the Guaranteed Indebtedness shall, if the statute of limitations in favor of
a Guarantor against the Agent or any Lender shall have commenced to run, toll
the running of such statute of limitations and, if the period of such statute of
limitations shall have expired, prevent the operation of such statute of
limitations.

14. This Guaranty is for the benefit of the Agent (for the benefit of the Agent
and the Lenders) and its successors and assigns, and in the event of an
assignment of the Guaranteed Indebtedness, or any part thereof, the rights and
benefits hereunder, to the extent applicable to the indebtedness so assigned,
may be transferred with such indebtedness. This Guaranty is binding not only on
the Guarantors, but on the Guarantors’ successors and assigns.

 

E-5



--------------------------------------------------------------------------------

15. Each Guarantor recognizes that the Agent and the Lenders are relying upon
this Guaranty and the undertakings of such Guarantor hereunder and under the
other Loan Documents to which such Guarantor is a party in making extensions of
credit to the Borrower under the Credit Agreement and further recognizes that
the execution and delivery of this Guaranty and the other Loan Documents to
which such Guarantor is a party is a material inducement to the Agent and the
Lenders in entering into the Credit Agreement and continuing to extend credit
thereunder. Each Guarantor hereby acknowledges that there are no conditions to
the full effectiveness of this Guaranty or any other Loan Document to which it
is a party.

16. Any notice or demand to a Guarantor under or in connection with this
Guaranty or any other Loan Document to which it is a party shall be deemed
effective if given to such Guarantor, at the address of the Borrower in
accordance with the notice provisions in the Credit Agreement.

17. The Guarantors shall pay on demand all Attorney Costs and all other
reasonable costs and expenses incurred by the Agent and the Lenders in
connection with the administration, enforcement, or collection of this Guaranty.

18. Each Guarantor hereby waives promptness, diligence, notice of any default
under the Guaranteed Indebtedness, demand of payment, notice of acceptance of
this Guaranty, presentment, notice of protest, notice of dishonor, notice of the
incurring by the Borrower of additional indebtedness, and all other notices and
demands with respect to the Guaranteed Indebtedness and this Guaranty.

19. The Credit Agreement, and all of the terms thereof, are incorporated herein
by reference the same as if stated verbatim herein, and each Guarantor agrees
that the Agent and the Lenders may exercise any and all rights granted to any of
them under the Credit Agreement and the other Loan Documents without affecting
the validity or enforceability of this Guaranty.

20. Notwithstanding any provision of this Guaranty to the contrary each
Guarantor waives any rights and defenses that are or may become available to
such Guarantor by reason of Sections 2787 to 2855, inclusive, of the California
Civil Code.

21. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF THE GUARANTORS WITH
RESPECT TO THE GUARANTORS’ GUARANTY OF THE GUARANTEED INDEBTEDNESS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY EACH GUARANTOR AS A FINAL AND COMPLETE EXPRESSION
OF THE TERMS OF THIS GUARANTY, AND NO COURSE OF DEALING AMONG THE GUARANTORS,
THE AGENT, AND THE LENDERS, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT, OR MODIFY ANY TERM OF THIS GUARANTY. THERE ARE NO ORAL AGREEMENTS
AMONG THE GUARANTORS, THE AGENT, AND THE LENDERS.

22. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF CALIFORNIA AND THE APPLICABLE LAWS OF THE U.S.

 

E-6



--------------------------------------------------------------------------------

23. At any time after the date of this Guaranty, one or more additional Persons
may become Guarantors hereunder by executing and delivering to the Agent a
joinder agreement in the form of Exhibit G to the Credit Agreement. Immediately
upon such execution and delivery of such joinder agreement (and without any
further action), each such additional Person will have all of the rights and
obligations of a Guarantor hereunder and this Guaranty shall be deemed amended
by such joinder agreement.

24. Each Loan Party that is a Qualified ECP Guarantor at the time a Guaranty by
any Loan Party that is not then an “eligible contract participant” under the
Commodity Exchange Act (a “Specified Loan Party”) or the grant of a security
interest under the Loan Documents by any such Specified Loan Party, in either
case, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under the applicable Guaranty voidable under the
Bankruptcy Code or other applicable debtor relief laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.

25. The provisions of Section 15.33 of the Credit Agreement are hereby
incorporated into this Guaranty by reference, mutatis mutandis.

[Remainder of page intentionally left blank]

 

E-7



--------------------------------------------------------------------------------

Each of the parties hereto has caused this Guaranty to be duly executed and
delivered as of the date first above written.

GUARANTORS:

 

WILLIAMS-SONOMA DIRECT, INC. WILLIAMS-SONOMA DTC, INC. WILLIAMS-SONOMA GIFT
MANAGEMENT, INC. WILLIAMS-SONOMA STORES, INC. REJUVENATION INC. SUTTER STREET
MANUFACTURING, INC.

By:    

Name:   Title:  

 

E-8



--------------------------------------------------------------------------------

EXHIBIT F

[Form of] Notice of Borrowings, Conversions, Continuations or Prepayments

Date:____________, 20__

Bank of America, N.A., as Agent

Agency Management

555 California Street, 4th Floor

San Francisco, CA 94104

CA5-705-04-09

Attention:         Liliana Claar

Reference is made to that certain 364-Day Credit Agreement, dated as of May 11,
2020 (as the same may be amended, restated or otherwise modified from time to
time, the (“Credit Agreement”)), among Williams-Sonoma, Inc. (the “Borrower”),
the Lenders party thereto (the “Lenders”) and Bank of America, N.A., as
administrative agent for the Lenders (the “Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

The Borrower hereby gives this Notice of Borrowings, Conversions, Continuations
or Prepayments (“Notice”), irrevocably, pursuant to Section 5.3 of the Credit
Agreement. The Borrower hereby notifies you of the following (check and/or
complete the applicable item):1

 

  (a)

Borrowings.

(i) Pursuant to the Credit Agreement, the Borrower requests a new borrowing
under the Credit Agreement in the amount of $___________ on ____________, 20__.

(ii) The borrowing will be a Revolving Loan.

(iii) If the borrowing is a Revolving Loan.

 

  (A)

the borrowing will be of the following Type: [Base Rate] [Libor] Loan.

 

  (B)

if the borrowing will be a Libor Loan, the Interest Period for such Loan will be
____ month(s).

 

  (b)

[Conversion] [Continuation] of Loan.

(i) The Borrower requests a [Conversion] [Continuation] of the Revolving Loan in
the amount of $__________ on _________, 20__.

 

  (A)

the Type of Loan to be [Converted] [Continued] will be a [Base Rate] [Libor]
Loan.

 

1 

The Borrower shall also be required to provide the additional information (if
any) required by the Credit Agreement.

 

F-1



--------------------------------------------------------------------------------

  (B)

the Revolving Loan resulting from the [Conversion] [Continuation] will be a
[Base Rate] [Libor] Loan.

 

  (C)

if the Revolving Loan resulting from the [Conversion] [Continuation] will be a
Libor Loan, the Interest Period for such Loan will be ____ month(s).

 

  (c)

Prepayment.

 

  (i)

The Borrower will make a prepayment of the principal of the Loan in the amount
of $__________ on _________, 20__.

 

  (ii)

The portion of the Loan to be prepaid will be the Revolving Loan.

 

  (iii)

If the portion of the Loan to be prepaid is the Revolving Loan.

 

  (A)

the portion of the Revolving Loan being prepaid will be of the following Type:
[Base Rate] [Libor] Loan.

 

  (B)

if the portion of the Revolving Loan being prepaid is a Libor Loan, it has an
Interest Period of ____ month(s) that will end on 20__.

 

  (d)

Termination or Reduction of Commitment(s).

 

  (i)

The Borrower hereby terminates the Aggregate Revolving Commitments effective as
of __________, 20__.

 

  (ii)

The Borrower hereby reduces the Aggregate Revolving Commitments from $_________
in aggregate principal amount to $________ in aggregate principal amount
effective as of __________, 20__.

The Borrower hereby certifies, represents and warrants to the Agent and the
Lenders that all of the conditions precedent to the borrowing, Conversion,
Continuation, prepayment and/or termination or reduction of Commitment requested
pursuant to this Notice contained in the Loan Documents (including, without
limitation, the conditions precedent set forth in Article 8 of the Credit
Agreement) have been satisfied in full (without exception or waiver except as
may have been agreed to by the Agent and the Lenders in accordance with the
Credit Agreement).

 

F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice as of the day and
year first above written.

 

WILLIAMS-SONOMA, INC.,
a Delaware corporation

By:    

Name:    

Title:    

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

[Form of] Joinder Agreement

This Joinder Agreement (the “Agreement”) dated as of ______________, 20__, is
executed by the undersigned (the “Debtor”) for the benefit of BANK OF AMERICA,
N.A., in its capacity as administrative agent for the Lenders party to the
hereafter identified Credit Agreement (the “Agent”) and for the benefit of the
Lenders in connection with that certain 364-Day Credit Agreement, dated as of
May 11, 2020, among WILLIAMS-SONOMA, INC. (the “Borrower”), the Agent, and the
Lenders from time to time party thereto (as such agreement may be amended,
restated or otherwise modified, the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Credit
Agreement).

RECITALS:

A. The Debtor is a Subsidiary of the Borrower.

B. Proceeds of the credit extensions under the Credit Agreement will be
utilized, in part, to provide working capital to the Debtor for its operations.

C. As consideration for the benefits derived by the Debtor as described in
Recital B, the Debtor has agreed to become a party as a “Guarantor” to that
certain 364-Day Guaranty Agreement, dated as of May 11, 2020, entered into by
each of the Guarantors pursuant to the terms of the Credit Agreement for the
benefit of the Agent (the “Guaranty Agreement”). The Debtor now desires to
become a “Guarantor” under the Guaranty Agreement as required by the Credit
Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Debtor hereby agrees as follows:

AGREEMENT:

1. The Debtor hereby assumes all the obligations of a “Guarantor” under the
Guaranty Agreement and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Guaranty Agreement as if it had been a
signatory thereto. In accordance with the foregoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Debtor irrevocably and unconditionally guarantees to the Agent and the other
holders of the Guaranteed Indebtedness (as defined in the Guaranty Agreement)
the full and prompt payment and performance of the Guaranteed Indebtedness (as
defined in the Guaranty Agreement) upon the terms and conditions set forth in
the Guaranty Agreement. Without limiting the generality of the foregoing terms
of this paragraph 1, the Debtor hereby jointly and severally together with the
other Guarantors, guarantees to each holder of the Guaranteed Obligations (as
defined in the Guaranty Agreement) and the Agent, as provided in the Guaranty
Agreement, the prompt payment of the Guaranteed Obligations (as defined in the
Guaranty Agreement) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.

2. This Agreement shall be deemed to be part of, and a modification to, the
Guaranty Agreement and shall be governed by all the terms and provisions of the
Guaranty Agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of the Debtor enforceable against the Debtor. The Debtor
hereby waives notice of the Agent’s or any Lender’s acceptance of this
Agreement.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the day and
year first written above.

 

GUARANTOR:  

By:    

Name:    

Title:    

 

G-2